 

 

 

CONTRATO DE ARRENDAMIENTO que celebran por una parte, Industrias Asociadas
Maquiladoras, S. A. DE C. V., representada en este acto por el señor Eduardo
Mendoza Larios en lo sucesivo referido como el ARRENDADOR, y Esterline México S.
de R.L. de C.V. representada en este acto por el señor Larry Albert Kring en lo
sucesivo referido como el ARRENDATARIO y que formalizan al tenor de las
siguientes DECLARACIONES y CLAUSULAS.

DECLARACIONES

Declara en este acto el ARRENDADOR por conducto de su Apoderado, el señor
Eduardo Mendoza Larios:

I.Que su representada es una Sociedad Mercantil organizada y existente conforme
a la Ley General de Sociedades Mercantiles, según acta constitutiva que consta
en Escritura Pública No.13602, volumen 268, pasada ante la fe del Licenciado
Macedonio E. Gutiérrez, Notario Público Número Uno de la Ciudad de Mexicali,
Baja California, México, el 8 de agosto de 1955, misma que fue modificada para
cambiar su denominación a Industrias Asociadas Maquiladoras S.A. de C.V. según
el instrumento público No. 229,855, volumen 8945, protocolizado ante el Lic.
Francisco Lozano Noriega, Notario Público No. Diez del Distrito Federal, Mexico,
inscrita bajo partida número 6077 de fecha 30 de septiembre de 1987 en la
Sección Comercio del Registro Público de la Propiedad y de Comercio de la Ciudad
de Mexicali, Baja California, México, teniendo como objeto social, entre otros,
el desarrollo y operación de Parques Industriales en razón de lo cual opera
entre otros, el conocido como Parque Industrial Valle Bonito, ubicado en la
Ciudad de Tijuana, Baja California, México, mismo cuya descripción se detalla en
el documento que marcado como Anexo “A”, se agrega al presente como parte del
mismo.

II.Que el señor Eduardo Mendoza Larios tiene capacidad legal suficiente para
actuar en su nombre y representación, según consta en Escritura Pública No.
113,204, volumen 2799, de fecha 5 de julio de 2007, pasada ante la fe del
Licenciado Luis Alfonso Vidales Moreno, Notario Público No, 5 de la Ciudad de
Mexicali, Baja California, México.

III.Que es propietaria y puede disponer libremente de una porción de terreno,
identificado



Exhibit 10.59

 

LEASE AGREEMENT entered into by and between Industrias Asociadas Maquiladoras,
S.A. DE C.V., herein represented by Mr. Eduardo Mendoza Larios, hereinafter
referred to as “LESSOR”, and Esterline Mexico S. de R.L. de C.V., herein
represented by Mr. Larry Albert Kring, hereinafter referred to as “LESSEE”, that
is formalized pursuant to the following RECITALS and CLAUSES.

RECITALS

LESSOR hereby declares by means of its Legal Representative, Mr. Eduardo Mendoza
Larios that:

I.It is a company organized and existing under Mexican General Corporations Law,
as per Charter of Incorporation evidenced in Public Instrument No. 13602, Volume
268, executed before Attorney Macedonio E, Gutierrez, Notary Public No. 1 in
Mexicali, Baja California, on August 8, 1955, which was thereafter amended to
change the company’s name to Industrias Asociadas Maquiladoras, S.A de C.V.
according to Public Instrument No. 229,855, volume 8945, executed before
Attorney Francisco Lozano Noriega, Notary Public No. Ten in Mexico City, Federal
District, registered under log entry number 6077, on September 30, 1987 in the
Commerce Section of the Public Registry of Property and Commerce in the City of
Mexicali, Baja California, having as its corporate purpose, among others, the
development and operation of Industrial Parks, by virtue of which it operates
among others, the one known as Parque Industrial Valle Bonito, located in the
City of Tijuana, Baja California, Mexico, same which is described in detail in
the document attached herein as Exhibit “A” and made a part hereof.

II.Its Legal Representative, Mr. Eduardo Mendoza Larios has sufficient legal
capacity to act on its name and representation and to bind it in terms of this
Agreement, as evidenced in Public Instrument No. 113,204, volume 2799, dated
July 5, 2007, executed before Attorney Luis Alfonso Vidales Moreno, Notary
Public No. 5 in the city of Mexicali, Baja California.

III.It is owner and may freely dispose of a portion of land, described as Lot 3,
Block 1, at Valle Bonito Industrial Park in the city of Tijuana, Baja
California, Mexico, located at Camino Vecinal Lote 3, Manzana 1, Col. El
Realito,

 

 

[g201611231718023693943.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

Valle Bonito en la ciudad de Tijuana, Baja California, México, Camino Vecinal
Lote 3, Manzana 1, Col. El Realito, 22250, Delegación La Presa, Tijuana, Baja
California, México, con una superficie total de 23,206.709 m2 (veintitres mil
doscientos seis punto setecientos nueve metros cuadrados), equivalentes a
249,794.9 ft2 (doscientos cuarenta y nueve mil setecientos noventa y cuatro
punto nueve pies cuadrados), (en lo sucesivo la “Superficie de Terreno”) y de
las mejoras construidas en el mismo y que se detallarán mas adelants en el
presents, incluyendo pero no limitado al edificio ubicado en la Manzana 1, con
una Superficie construida total de 9,600 m2, (nueve mil seiscientos metros
cuadrados), equivalentes a 103,333.53 ft2 (ciento tres mil trescientos treinta y
tres punto cincuenta y tres pies cuadrados), de las cuales la portión
identificada como “Módulos 1 y 2” con una superficie de 4.570. 115 m2. (cuatro
mil guinientos setenta punto ciento quince metres cuadrados). equivalentes a
49.192.31 ft2 (cuarenta y nueve mil ciento noventa y dos punto treinta y uno
pies cuadrados) aerá dada en arrendamiento al ARRENDATARIO. La porción de la
Superficie de Terreno y mejoras a que se hacen referencia en éste último, en lo
sucesivo serán denominadas conjunta e indistintamente como la “Propiedad
Arrendada”.

IV.El domicilio en el que tiene el principal asiento de sus operaciones es el
Kilómetro 10.5 de la Carretera San Luis Rio Colorado a Mexicali, Baja
California, México y que su Registro Federal de Contribuyentes es
IAM-870622-MF4.

V.Que es su intentión dar en arrendamiento la Propiedad Arrendada al
ARRENDATARIO, de acuerdo a los términos y condiciones de este Contrato.

Declara en este acto el ARRENDATARIO, por conducto de su representante legal,
bajo protests de decir verdad:

VI.Que acredita la legal existencia de surepresentada como Sociedad Mercantil,
según consta en la Escritura Pública Número 20063, volumen 303, otorgada el 3 de
Octubre del 2007, ante la fe del Licenclado Xavier Ibáñez Aldana, Notario
Público Número Uno, de la Ciudad de Tecate, Baja California, México y registrada
bajo partida númoro 5554570 de fecha 4 de Octubre del 2007 do la Sectión
Comercio del Registro Público do la Propiedad y do Comercio en la Ciudad de
Tijuana, Baja California, cuya copia



22250 Delegacion La Presa, Tijuana, Baja California, with a total surface of
23,206.709 m2 (twenty-three thousand two hundred and six point seven hundred and
nine square meters), equivalent to 249,794.9 ft2 (two hundred and forty-nine
thousand seven hundred and ninety-four point nine square feet), (hereinafter
referred to as the ‘Land Surface”) and of the improvements therein constructed
as detailed hereinafter in the present document, including but not limited to
the building therein located, at Block 1, with a total constructed area of 9,600
m2 (nine thousand six hundred square meters), equivalent to 103,333.53 ft2 (one
hundred and three thousand three hundred and thirty-three point fifty-three
square feet), from which a portion identified as “Modules 1 & 2” with a surface
area of 4570.115 m2 (four thousand five hundred seventy point one hundred and
fifteen square meters) equal to 49192.31 ft2 (forty nine thousand one hundred
ninety two point thirty one square feet) shall be leased to LESSEE. The Land
Surface and improvements mentioned in the latter are hereinafter referred
collectively and indisttnctively as the “Leased Property”.

 

IV.The address at which it has its principal place of business is Km. 10.5 de la
Carretera San Luis Rio Colorado, at Mexicali, Baja California, México, and its
Federal Taxpayers’ Registry number is IAM-870622-MF4.

V.It is its intent to lease the Leased Property to LESSEE, pursuant to the terms
and conditions of this Agreement.

LESSEE hereby declares by means of its Legal Representative, whom in turns does
so under oath to tell the truth that

VI.That it evidences the legal existence as a Mercantile Corporation, as per
Public Instrument Number 20063, volume 303, executed the 3 of October of 2007,
before Attorney Xavier Ibanez Aldana, Notary Public Number One in and for the
City of Tecate, Baja California, recorded under log entry number 5554570 the 4
of October of 2007, of the Commerce Section of the Public Registry of Property
and Commerce in the City of Tijuana, Baja California, a certified copy of which
is attached herein as Exhibit “C” and made a part hereof.

 

 

 

 

[g201611231718024043944.jpg]

--------------------------------------------------------------------------------



 

certificada se agrega al presente marcada como Anexo “C”, para formar parte
integrante del mismo.

VII.Que acredita la capacidad legal del Apoderado del ARRENDATARIO, para
comparecer a la fima del presente con las facultades suficientes, mismas que no
le han sido revocadas o de manera alguna modificadas, con el mismo Instrumento
Público descrito en el párrafo VI anterior.

VIII.El domicilio en el que tiene el principal asiento de sus operaciones es
Misión de San Diego 2937 103 Zona Rio, en Tijuana, Baja California, México, y
que el Registro Federal de Contribuyentes del ARRENDATARIO es EME00710032L1.

IX.Que es su intención arrendar del ARRENDADOR la Propiedad Arrendada que se
describe en la Declaración III, de acuerdo a los términos y condiciones de este
Contrato.

De acuerdo a lo anterior las partes otorgan las siguientes:

CLAUSULAS

I. OBJETO DE ESTE CONTRATO

En los términos y condiciones que se establecen más adelante, el objeto del
presente Contrato es el siguiente: El ARRENDADOR da en arrendamiento al
ARRENDATARIO y el ARRENDATARIO toma en arrendamiento del ARRENDADOR la Propiedad
Arrendada, cuya descripción a que se refiere la Declaración III del presente, se
tiene por reproducida como si a la letra se insertare y que para mayor
referencia se ilustra en el documento que marcados como Anexos “D” y “D-1”, y
firmado de aceptación por las partes se agrega al presente formando parte
integrante del mismo, con el fin de realizar en el mismo, única y
exclusivamente, las actividades industriales consistentes en la manufactura y
ensamblaje de equipo aeroespacial.

II. CONSTRUCCIONES O MODIFICACIONES A LAS MEJORAS DEL ARRENDADOR.

A. El ARRENDADOR a su costa ha construido, en la Superficie de Terreno, en
cumplimiento de toda la normatividad aplicable, incluyendo pero no limitada a
las de Salubridad e Higiene y del Reglamento del Parque Industrial cuya copia
firmada por las partes se agrega al presente como

 

VII.It evidences his legal capacity as LESSEE’S Representative, to appear on its
behalf with sufficient authority, same which has not been revoked or in any
manner modified, as per the Public Instrument described in the preceding
paragraph VI.

VIII.The address at which it has its principal place of business is Mision de
San Diego 2937 103 Zona Rio at Tijuana. Baja California, México, and LESSEE’s
Federal Tax Payers Registry number is EME00710032L1.

IX.It is LESSEE’s intent to lease from LESSOR the Leased Property described in
Recital III, pursuant to the terms and conditions of this Agreement.

Pursuant to the above the parties agree as follows:

CLAUSES

I.SCOPE OF LEASE AGREEMENT.

On the terms and conditions set forth hereinafter, the scope of this Lease
Agreement is as follows: LESSOR hereby leases to LESSEE, and LESSEE hereby
leases from LESSOR the Leased Property as described in Recital III above,
description which is hereby considered reproduced as if literally inserted and
which for further reference is detailed in the documents marked as Exhibits “D”
and “D-1”. and that accepted and signed by the parties, is attached hereto and
made a part hereof, for the purpose of performing solely and exclusively the
industrial activities consisting of manufacture and assembly of aerospace
equipment.

II.CONSTRUCTION OR MODIFICATIONS TO IMPROVEMENTS BY LESSOR.

A. LESSOR at LESSOR’S own cost and expense has constructed in the Land Surface,
in compliance with all applicable regulations, including but not limited to
Health and Hygiene and with the Industrial Park Regulations, a copy of which,
signed by the parties is attached hereto as Exhibit “E”, the improvements
referred to in

 

 

 

 

 

[g201611231718024603945.jpg]

--------------------------------------------------------------------------------



 

Anexo “E”, las mejoras a que se refiere la Declaración III, incluyendo el
Edificio con una superficie total construida de 9,600 m2, (Nueve mil seiscientos
metros cuadrados), equivalentes a 103,333.44 ft2 (Ciento tres mil trescientos
treinta y tres punto cuarenta y cuatro pies cuadrados). Dichas mejoras a las
cuales en lo sucesivo se denominará como las “Mejoras del ARRENDADOR” se
especifican en el Anexo “F” que firmado de aceptacidn con las mismas por las
partes se anexa al presente contrato formando parte del mismo.

B.Las partes acuerdan como medida preliminar, que a partir del 8 de Octubre del
2007, el ARRENDADOR dará en Ocupación Benéfica la Propiedad Arrendada al
ARRENDATARIO. La Ocupación Benéfica para los efectos de este Contrato deberá ser
entendida solamente como la conditión en la cual la nave industrial (techo,
pisos, parades y puertas) y las mejoras serán entregadas al ARRENDATARIO.
Claramente se entiende que todos tos servicios públicos así como demás
utilidades y servicios relacionados están disponibles de inmediato en la
Propiedad Arrendada, incluyendo pero no limitando a servicios de agua, gas,
energía eléctrica y teléfono, sin embargo, las cuotas de instalación para el
servicio de energía eléctrica de la Propiedad Arrendada deberán ser a cuenta y
gasto del ARRENDATARIO. EL ARRENDADOR a cuenta y petición de EL ARRENDATARIO,
podrá pagar dichas cuotas instalación o conexión, las cuales deberán ser
rembolsadas por EL ARRENDATARIO inmediatamente. La Ocupación Final para los
efectos de este Contrato deberá ser definida como las “Especificaciones del
Edificio ‘A’”, acordadas previamente por las partes, mismas que se detallan en
el Anexo F-1 que se adjunta y forma parte del presente instrumento.

C.En caso de que el ARRENDATARIO requiera que el ARRENDADOR lleve a cabo
cualesquier construcción o mejoras fuera de las definidas como las Mejoras del
ARRENDADOR en la Propiedad Arrendada, dichas mejoras serán negociadas caso por
caso y sujetas a un Contrato de Construción adicional, mismo que se agregará al
presente bajo el Anexo consecutivo correspondiente y para efectos del presente
se denominarán las “Mejoras Contractuales”.

D.Las Mejoras Contractuales que ampllen la superficie rentable dentro de la
Propiedad Arrendada, cualquiera que sea su naturaleza, incluyendo pero no
limitado a mezzanine,

Recital III, including the Building with a total constructed area of 9,600 m2
(Nine thousand and six hundred square meters), equivalent to 103,333.44 ft2 (one
hundred three thousand and three hundred thirty-three point forty four square
feet). Said improvements which will be hereinafter referred to as “LESSOR’s
Improvements”, are detailed in Exhibit “F”, that duly accepted and executed by
the parties is attached hereto and made a part hereof.

B.The parties hereby agree that as a preliminary measure, as of October 8th.
2007, LESSOR will deliver the Leased Property to LESSEE in Beneficial Occupancy.
Beneficial Occupancy for purposes of this agreement shall be understood
exclusively as the condition in which the industrial shell (roof, floors, walls
and doors) and the improvements are delivered to LESSEE. It is clearly
understood that all public and other utilities and related services are readily
available on the Leased Property, including but not limited to, water, gas,
electricity and telephone, however hook up fees for power services to the Leased
Property shall be at the sole cost and expense of LESSEE. LESSOR at LESSEE
expense and petition, shall paid such hook up and connection fees, which will be
reimbursed by LESSEE immediately. Final Occupancy for the purposes of this
Agreement shall be defined as the “Building ‘A’ Specifications”, previously
agreed by the parties, which are contained in Exhibit F-1, attached hereto and
made a part hereof.

C.In the event that LESSEE requires LESSOR to perform any construction or
improvements beyond the scope of LESSOR’s Improvements upon, such Improvements
will be negotiated on a case by case basis and subject to a separate
Construction Agreement which will be added to this Agreement to form a part
hereof, and which shall be identified with the corresponding Exhibit number and
for purposes of this Agreement shall be identified as Contractual Improvements.

D. Contractual Improvements that expand leaseable surface within the Leased
Property, whatever its nature, including but not limited to a mezzanine,
cafeteria, expansion of offices, warehouses, lab rooms, machinery rooms,

 

 

[g201611231718025293946.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

cafetería, ampliación de oficinas, almacenes, laboratories, cuartos de máquinas,
planta de producción y espacio de estacionamiento, en adición al espacio de
estacionamiento localizado en la definitión inicial de Propiedad Arrendada; se
considerarán por las partes como superficie rentable, y por consiguiente como
parte de la Propiedad Arrendada, por lo cual el valor de rents de la misma será
negociado oportunamente por el ARRENDADOR y el ARRENDATARIO, considerando para
efecto la superficie, su naturateza, materiales de construcción y acabados de la
misma según su destino. En cualquier caso, las anteriores precisiones y
cualesquier otras necesarias constarán por escrito y serán firmadas por las
partes.

E. Mejoras del Arrendatario. Cualquier otra mejora autorizada por el ARRENDADOR
y que no sea Mejora Contractual según se identifica en el presente, será
regulada por los lineamientos apiicables en cada caso, según se requiere y
contienen en el Reglamento del Parque Industrial que en el presente se agregaron
como Anexo “E”, y que se agrega al presente como parte del mismo.

III.- TÈRMINO DEL ARRENDAMIENTO Y FECHA DE INICIO DE VIGENCIA.

A.Contrato de Arrendamiento. Este Contrato estará en vigor desde la fecha de su
suscripción hasta que sea terminado en la forma que más adelante se prevé. La
expresión “Término de Arrendamiento” según se utiliza de aquí en adelante,
significará el perfodo completo de ocupación del inmueble arrendado.

B.Térmíno. El término inicial de arrendamiento (“Término Inicial”) comenzará el
dia 8 de Octubre del 2007 a partir de la “Ocupación Benéfica”, misma fecha que
será considerada y denominada en lo sucesivo como “Fecha de Inicio” y terminará,
el ùltimo dia de Noviembre del quinto (5°) Año de Arrendamiento consecutivo
completo, segùn se define dicho término más adelante en el presente Contrato.
Los pagos por concepto de renta empezarán a correr a partir del 8 de Noviembre
del 2007.

C.Año de Arrendamiento. El término “Año de Arrendamiento” segùn se utiliza de
aquí en adelante, significará un perfodo de doce (12) meses consecutivos
completos de calendario. El primer Ańo de Arrendamiento comenzará en la Fecha de
Inicio del término, si la fecha de inicio



production floor, and parking space in addition to that parking space allocated
within the initially defined Leased Property, will be considered by the parties
as rental area, and thus part of the Leased Property under this Agreement, for
which rent value will be timely negotiated by LESSEE and LESSOR, considering the
surface, its nature, construction materials and furnishings of the same,
considering its purpose. In any event, all such precisions and others necessary
shall be agreed on writing and executed by the parties.

 

 

E. Tenant Improvements. Any other improvements authorized by LESSOR and that are
not Contractual Improvements as identified herein, shall be governed by the
guidelines applicable for each case, as required and contained in the Industrial
Park Regulations, herein marked as Exhibit “E”, which is attached hereto and
made a part hereof.

III. LEASE TERM AND COMENCEMENT DATE.

 

A.Lease Agreement This Lease Agreement shall be effective from the date of
execution hereof until the same is terminated as provided hereinafter. The
complete period of tenancy of the Leased Property shall be referred to
hereinafter as the “Lease Term”.

 

B.Term. The initial term of this Lease (“Initial Term”) shall commence on
October 8m, 2007, upon delivery of Beneficial Occupancy, same date which shall
be considered as and hereinafter referred to as “Commencement Date” and shall
end on the last day of November of the fifth (5th) consecutive full Lease Year,
as said term is hereinafter defined. Payment of rents will commence as of
November 8th, 2007.

 

 

C.Lease Year. The term “Lease Year” as used herein, shall mean a period of
twelve (12) consecutive full calendar months. The first Lease Year shall begin
on the Commencement Date, if the date of commencement of the term hereof shall
occur on the first day of a calendar month; if not then the first Lease Year
shall commence

 

 

[g201611231718025843947.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

ocurriere el dla primero de un mes calendario; en caso contrario, el primer Ańo
de Arrendamiento comenzará a partir del primer dìa del mes calendario siguiente
a la Fecha de Inicio del termino arriba mencionado. Cada Ańo de Arrendamiento
posterior, comenzará a partir del primer aniversario del primer Ańo de
Arrendamiento.

D.Opción para Prorrogar. El ARRENDATARIO tiene la opción de solicitar la
prorroga del Termino Inicial de Arrendamiento en los términos, condiciones y
rentas establecidos en este Contrato, por dos (2) períodos adicionales mínimos
de cinco (5) ańos cada uno (“Prórroga”), mediante aviso por escrito dado al
ARRENDADOR con un mínimo de ciento ochenta (180) dlas naturales de anticipación
al vencimiento del Término Inicial de Arrendamiento o su Prorróga, siempre y
cuando el ARRENDATARIO esté al corriente en el pago de la renta y cualesquier
otra obligación a su cargo en los términos del presente Contrato. Las partes
convienen que por falta de notiftcación en tiempo y forma para ejercer la
Prórroga aquí referida, se entiende que el ARRENDATARIO no tiene intención de
extender el Tórmino de Arrendamiento. En caso de que el ARRENDATARIO entregue
aviso indicando el no ejercicio de la opción de prórroga, el ARRENDATARIO en el
último día del Término Inicial del Arrendamiento o la Prorroga sin que el
ARRENDADOR se lo requiera, habrá de proceder a desocupar la Propiedad Arrendada
sin mayor trámite que lo establecido en este contrato.

E.Opción de Expansión. Siempre y cuando el ARRENDATARIO no se encuentre en
incumplimiento con alguna de las obligaciones citadas en el presente contrato,
el ARRENDATARIO y sujeto a la disponibilidad del ARRENDADOR podrá tener Optión
de Expansión, la cual se sujetará a las condiciones que para el particular
acuerden.

En el momento en que el ARRENDATARIO ejerza cualquier Opción de Expansión, tal y
como se detalla en la presente cláusula, se deberá celebrar el respectivo
Convenio Modificatorio que refleje la expansión hecha y la extensión en el
término del Contrato entonces vigente para el Edificio, a efecto de que el
término de todos fenezca con el vencimiento del último arrendamiento.

Si las especificaciones de las medidas de los Edificios son menores a las
medidas estándar de



upon the first day of the calendar month next following the date of commencement
of the term hereof. Each Lease Year thereafter, shall commence upon the first
anniversary of the First Lease Year.

 

D.Option To Extend. LESSEE shall have the right to request the extension of the
Initial Lease Term of this Lease Agreement upon the terms, conditions and rents
set forth herein, for two (2) additional periods of a minimum of five (5) years
each (“Extension Terms”), by giving written notice to LESSOR not less than one
hundred and eighty (180) calendar days prior to the expiration of the Initial
Term of this Lease Agreement or its extension, so long as LESSEE is not then in
default in payment of rent or of any other obligation hereunder. The parties
hereby agree that lack of timely and formal notice by LESSEE to exercise the
Extended Term herein referred, shall be understood that LESSEE does intend to
extend the Lease Term. In the event LESSEE provides notice to indicate non
exercise of option to extend, LESSEE shall, no later than the last day of the
Initial Term, or extension thereof, proceed to vacate the Leased Property
without LESSOR having to request and with no further proceeding than that herein
contained.

 

 

E.Option to Expand. Provided that LESSEE is not in default with any of its
obligations set forth herein and subject to LESSOR’S capacity, LESSEE will have
an Option to Expand, under the terms and conditions agrreed upon by the parties
for such purpose.

 

 

Whenever LESSEE exercises an Option to Expand as herein detailed, an Amendment
to this Agreement shall be executed to reflect such expansion, and the term of
such an extension of the then current lease on all Buildings, in order for all
to expire at the termination of the last lease.

 

If LESSEE’s building size requirements are less than LESSOR’s standard building
size based on lot size, LESSOR will have the option to build

 

 

 

 

 

[g201611231718026573948.jpg]

 

 

 

--------------------------------------------------------------------------------

 

los Edificios del ARRENDADOR basadas en las medidas del lote, el ARRENDADOR
tendrá la opción de construir Edificios más grandes a los requerimientos del
ARRENDATARIO y arrendar a terceros el espacio no ocupado por el ARRENDATARIO.

El ARRENDATARIO tendrá el primer derecho al tanto sobre el modulo adyacente
denominado como modulo 1 con una área de 20,666.70 pies cuadrados por un periodo
de nueve (9) meses a partir del dla 13 de Agosto del 2007.

IV.RENTA.

A.- Arrendamiento. Como renta minima por el arrendamiento de la Propiedad
Arrendada durante el Término Inicial de Arrendamiento, el ARRENDATARIO pagará
mensualmente al ARRENDADOR, la cantidad de US$ 20,168.85 Dólares (Veinte mil
ciento sesenta y ocho dólares 85/100 Moneda del Curso Legal de los Estados
Unidos de América), más el correspondiente Impuesto al Valor Agregado (IVA),
pagaderos mensualmente por adelantado al ARRENDADOR en el domicilio del
ARRENDADOR, conforme se indica a continuación:

1. Sesenta (60) abonos mensuales, sucesivos y consecutivos de la cantidad de US$
20,168.85 Dólares (Veinte mil ciento sesenta y ocho dólares 85/100 Moneda del
Curso Legal de los Estados Unidos de América), más el correspondiente Impuesto
al Valor Agregado o cualquier impuesto al valor agregado que en su caso llegare
a aplicar, cada uno pagadero dentro de los primeros cinco (05) dlas de cada mes
durante el Término Inicial o de la Prórroga. Lo anterior a partir de la fecha
del 8 de Noviembre de 2007. La renta de cualquier mes parcial se prorrateará. La
renta será ajustada con un máximo topado del tres punto cinco por ciento (3.5%)
anualmente conforme al Indice de Precios al Consumidor para Todos los
Consumidores Urbanos (Todos los Conceptos, Los Angeles – Riverside - Orange
County, area de California, 1982-1984=100), en lo sucesivo referido como el
“Indice”. mismo que se definira mas adelante en el presente, en cada aniversario
de la Fecha de Inicio. Si después de los primeros cinco (5) años del Contrato de
Arrendamiento asl como de la Fecha de Inicio, hay una diferencia entre el
incremento del “indice” y el tres punto cinco por ciento (3.5%) del máximo
topado por cada año de dichos cinco (5) años, la renovación del termino del
Contrato de Arrendamiento reflejara tal diferencia. El ARRENDADOR deberá



larger than LESSEE’s required buildings and lease to third parties building
space not occupied by LESSEE.

LESSEE will have the first right of refusal over the adjacent module known as
“Module 1” with a surface area of 20,666.70 square feet for a period of nine (9)
months commencing on August 13,2007.

 

IV. RENT.

A.- Lease. As minimum rent for the Lease of the Leased Property during the
Initial Term hereof, LESSEE shall pay to LESSOR the amount of US$ 20,168.85
Dollars (Twenty thousand one hundred and sixty eight Dollars 85/100 legal
currency of the United States of America), per month, plus the corresponding
Value Added Tax (IVA), payable in advance on a monthly basis to LESSOR in
LESSOR’s address, as herein set forth:

 

 

1. Sixty (60) equal monthly, successive and consecutive payments of US$
20,168.85 Dollars (Twenty thousand one hundred and sixty eight Dollars 85/100
legal currency of the United States of America), per month, plus the
corresponding Value Added Tax, or the value added tax which is therein
applicable, each payable in advance no later than the fifth (5th) day o each
month during the Initial Term or extension thereof, commencing on November 8th,
2007. Rent for any partial month will be prorated. Rent shall be adjusted with a
maximum cap of three point five percent (3.5%) annually in accordance with the
Consumer’s Price Index For All Urban Consumers (All Items, Los Angeles -
Riverside - Orange County, California area, 1982-1984=100), hereinafter referred
as the “Index”, which will be defined further herein, in each anniversary of the
Commencement Date. If after the first five (5) years of the Lease Agreement as
of the Commencement Date, there is a difference between the percentage increase
of the “Index” and the three point five percent (3.5%) cap per year of such five
(5) years, the renewal of the term of the Lease Agreement will reflect such
difference. LESSOR shall deliver to LESSEE, the corresponding proforma rental

 

[g201611231718026823949.jpg]

 

 

 

--------------------------------------------------------------------------------

 

enviar al ARRENDATARIO la prefactura proforma de cada mes a más tardar el último
día del mes anterior al mes a facturar. Una vez hecho el pago, la factura
correspondiente deberá ser entregada en el domicilio del ARRENDADOR previsto en
el presente. El ARRENDADOR deberá de proveer de instrucciones por escrito
respecto a cualquier cambio en el lugar o forma de pago.

Si la referida mensualidad no se pagare dentro de los primeros cinco (05) dìas
naturales de cada mes, el ARRENDATARIO incurre en mora y en este acto se obliga
a pagar como interés moratorio, el diez por ciento (10%) mensual sobre el
importe que corresponda.

B.- Cuota de mantenimiento. El ARRENDATARIO en este acto acepta y se obliga a
pagar una cuota de mantenimiento de la Propiedad Arrendada a razón de US$ 983.85
(Novecientos ochenta y tres Dólares 85/100, Moneda del Curso Legal de los
Estados Unidos de América) el Impuesto al Valor Agregado o el impuesto al valor
agregado que resulte aplicable al momento de pago. El pago del mantenimiento
será aplicable a áreas comunes por: jardinería, alumbrado, mantenimiento de
calles, guardias de seguridad en el Parque Industrial y recolección de basura en
las calles principales. El mantenimiento de equipo especifico se realizará
conforme a la Cláusula VIII.B.3. La cuota de mantenimiento se pagará de la
siguiente manera.

1. Sesenta (60) pagos mensuales, sucesivos y consecutivos de US$ 983.85
(Novecientos ochenta y tres Dólares 85/100, Moneda del Curso Legal de los
Estados Unidos de América) mas el Impuesto al Valor Agregado, o el impuesto al
valor agregado que resulte aplicable al momento de pago, cada uno pagadero por
anticipado, conjuntamente con la renta que corresponda, dentro de los primeros
cinco (5) días de cada mes, a partir del primer (1er.) mes del Término Inicial.
Dicha cuota de mantenimiento estará topada con el tres punto cinco por ciento
(3.5%) será igualmente ajustada anualmente conforme al índice, en cada
aniversario de la Fecha de Inicio. Si después de los primeros cinco (5) años del
Contrato de Arrendamiento asì como de la Fecha de Inicio, hay una diferencia
entre el incremento del porcentaje del “ìndice” y el tres punto cinco por ciento
(3.5%) del máximo topado por año de dichos cinco (5) años, la renovación del
término del Contrato de Arrendamiento reflejará tal diferencia.



payment for each month, no later than the last day of the month prior to the
month being invoiced. Upon payment, the corresponding invoice shall be delivered
at the address of LESSOR provided for herein. LESSOR shall provide written
instructions regarding any changes in place or manner in payment of rents. If
such rent is not paid within the first five (05) calendar days of any given
month, LESSEE will be in delinquency of payment and hereby is bound to pay a ten
percent (10%) monthly late payment fee applicable to the corresponding amount.

 

B.- Maintenance Fee. LESSEE hereby agrees and is bound to pay a monthly
maintenance fee for the Leased Property, as of Beneficial Occupancy at the rate
of US$ 983.85 Dollars (Nine hundred and eighty three Dollars 85/100, Legal
Currency of the United States of America) plus the Value Added Tax, or the value
added tax applicable at that moment of payment. Maintenance Fee shall be
applicable to common areas for: landscaping, lighting, street up-keep, security
guards in the Industial Park and main street litter removal. Specific equipment
mantenance will be performed in accordance with Clause VIII.B.3 herein. The
maintenance fee will be payable as follows.

 

1. Sixty (60) equal monthly, successive and consecutive payments of US$ 983.85
Dollars (Nine hundred and eighty three Dollars 85/100, Legal Currency of the
United States of America), or that value added tax which is therein applicable,
each payable in advance, jointly with the corresponding rent, no later than the
fifth (5th) day of each month, during the Initial Term or extension thereof,
commencing on the first (1rst) month of the Initial Term. Such maintenance fee
will have a maximum cap of three point five percent (3.5%) shall also be
adjusted annually in accordance with the Index on each anniversary of the
Commencement Date. If after the first five (5) years of the Lease Agreement as
of the Commencement Date, there is a difference between the percentage increase
of the “Index” and the three point five percent (3.5%) cap per year of such five
(5) years, the renewal of the term of the Lease Agreement will reflect such
difference.

As rent, untimely payment of maintenance fees

 

[g201611231718027013950.jpg]

 

 

 

--------------------------------------------------------------------------------

 

Al igual que la renta, la falta de pago oportuno de la cuota de mantenimiento
dentro de los primeros cinco (05) días naturales de cada mes, causará de
inmediato que el ARRENDATARIO incurra en mora, quien en este acto se obliga a
pagar como interés moratorio, el diez por ciento (10%) mensual sobre el importe
que corresponda.

C.- El pago se hará en Dólares, moneda de los Estados Unidos de América,
mediante depósito directo, electrónico o transferencia en el domicilio de la
siguiente institución de crédrto o del cesionario de los derechos del
ARRENDADOR, en los términos de este Contrato de Arrendamiento o en el domicilio
del ARRENDADOR, conforme a los siguientes datos:

HSBC México, S.A., Institución Filial del grupo Financiero HSBC (en lo sucesivo,
“HSBC”).

Titular: Industrias Asociadas Maquiladoras, S.A.

de C.V.

Cuenta: 0647501903

Swift Code: BIMEMXMM

Mensaje: MT 100

En caso de que el pago se hiciera con cheque, el mismo se recibirá salvo buen
cobro y en los términos del articulo 193 de la Ley General de Títulos y
Operaciones de Crédito. En caso de faíta de fondos, el ARRENDATARIO deberá
indemnizar al ARRENDADOR, de los daños que le ocasione, siendo como mínimo el
20% (veinte por ciento) del valor del cheque.

D. Incremento de la Renta Mensual para el (los) año(s) subsiguiente (s) de
Arrendamiento. A partir del primer (1er) año del Término Inicial del
Arrendamiento, en el primer (1er.) día de dicho año, asi como de los años
subsecuentes, la renta mensual por dichos años de arrendamiento será
incrementada por un monto equivalente al producto de:

1.La renta mensual mencionada en la Cláusula IV.A-B. anterior US$ 20,168.85
Dólares (Veinte mil ciento sesenta y ocho dólares 85/100 Moneda del Curso Legal
de los Estados Unidos de América), multiplicada por:

2.El porcentaje de incremento en el Indice (tal como se definió anteriormente)
de los doce meses inmediatamente anteriores a la fecha en la que el último CPI
mensual fue publicado.

a) No Decremento. La renta mensual de los años



within the first five (05) calendar days of each month, will immediately cause
LESSEE to be in delinquency of payment, and hereby is bound to pay a ten percent
(10%) monthly late payment fee applicable to the corresponding amount.

C.- Payment will be performed in Dollars, currency of the United States of
America, by means of direct or electronic deposit, or wire transfer in the
address of the following credit institution or of the assignee of LESSOR’S
rights derived under the terms of this Lease Agreement or in the address of
LESSOR as per the following information:

 

HSBC México, S.A, Branch of Grupo Financiero HSBC, (hereinafter, “HSBC”)

Holder Industrias Asociadas Maquiladoras, S.A.

de C.V.

Account: 0647501903

Swift Code: BIMEMXMM

Message: MT 100

In the event that payment is performed with a check, the same will be received
conditioned to its payment in the terms of article 193 of the General Title and
Credit Operations Law. In the event that check has no funds, LESSEE shall
indemnify LESSOR of damages caused, with a minimum of 20% (twenty percent) the
amount of the check.

D. Increase of Monthly Rent for the subsequent years of Lease. Starting on the
First (1st) year of the Initial Lease Term, on the first (1st.) day of such
year, and all subsequent years, the monthly rent for such lease years shall be
increased by an amount equal to the product of:

1.The monthly rent mentioned in Clause IV.A US$ 20,168.85 Dollars (Twenty
thousand one hundred and sixty eight Dollars 85/100 legal currency of the United
States of America)hereinabove multiplied by:

2.The percentage of increase in the Index (as hereinafter defined) for the
immediately preceding twelve months as published from that when the last monthly
CPI Report was published.

a) No Decrease. In no event shall the monthly rent for the years subsequent to
the First, and

 

 

[g201611231718027333951.jpg]

 

 

--------------------------------------------------------------------------------

 

subsecuentes al Primero y que comprenden el Término Inicial de Arrendamiento, en
ningún caso será menor de la renta mensual del Año de Arrendamiento inmediato
anterior.

b) índice Definido. El término “índice”, segùn se utiliza a lo largo del
presente Contrato de Arrendamiento significa el índice de Precios al Consumidor
para Todos los Consumidores Urbanos (Todos los Conceptos, Los Angeles -Riverside
- Orange County, area de California, 1982-1984=100) según publicatión del
Departamento de Estadísticas Laborales de los Estados Unidos. Si el control o la
publicación del Indice es trasferida a cualesquier otro departamento, oficina o
agenda del gobierno de los Estados Unidos de América, o si es descontínuado,
entonces el índice más similar al Indice será utilizado para calcular el
incremento en la renta y cuotas de mantenimiento aquí mencionados. Si el
ARRENDADOR y el ARRENDATARIO no pueden acordar en un índice altemo semejante,
entonces el asunto será sometido a arbitraje a la Asociación Americana de
Arbitraje de acuerdo con las reglas de la Asociación en vigor en ese momenta, y
la decisión de los árbitros será obligators para las partes. El costo del
arbitraje será prorrateado en partes iguales entre el ARRENDADOR y el
ARRENDATARIO.

E. Renta Adicional. Con excepción del Impuesto al Active y el Impuesto Sobre la
Renta a cargo del ARRENDADOR, y cualquier impuesto asociado con la Venta o
Traspaso de la Propiedad Arrendada o las Mejoras del ARRENDADOR, el cuál será
por cuenta del ARRENDADOR, el ARRENDATARIO pagará al ARRENDADOR como renta
adicional, una cantidad igual a la suma de todos los impuestos y derechos
cualesquiera que sea su naturaleza que ahora o durante el Término de
Arrendamiento, graven o puedan gravar la Propiedad Arrendada o el presente
Contrato de Arrendamiento, incluyendo en forma enunciativa y no limitativa el
impuesto al valor agregado, impuesto predial y todos los impuestos y derechos
establecidos grabados por cualquier otra autoridad federal, estatal o municipal,
o de cualquier otra autoridad gubernamental. Dichos impuestos y derechos deberán
ser pagados por el ARRENDADOR y reembolsados por el ARRENDATARIO dentro de un
término de cinco (05) días a partir de la fecha en la cuál el comprobante del
pago de los mismos sea presentado al ARRENDATARIO por el ARRENDADOR.



that comprises the Initial Term, may be decreased below the monthly rent for the
immediately preceding Lease Year.

b) Index Defined. The term “Index” as employed throughout this Lease Agreement,
shall mean the Consumer’s Price Index For All Urban Consumers (All Items, Los
Angeles - Riverside - Orange County, California area, 1982-1984=100) as
published by the United States Bureau Of Labor Statistics. If control or
publication of the Index is transferred to any other department, bureau or
agency of the United States government or is discontinued, then the index most
similar to the Index shall be used to calculate the rent and maintenance fees
increases provided for herein. If LESSOR and LESSEE cannot agree on a similar
alternate index, then the matter shall be submitted for decision to the American
Arbitration Association in accordance with the then rules of such Association,
and the decision of the arbitrators shall be binding upon the parties. The cost
of such arbitration shall be divided equally between LESSOR and LESSEE.

E. Additional Rent. With the exception of Asset and Income Tax imposed upon
LESSOR, and any tax associated with the Sale or Transfer of the Leased Property
or LESSOR’S Improvements, which shall be borne by LESSOR, LESSEE will pay to
LESSOR as additional rent, an amount equal to the sum of all taxes and
assessments of any kind which are or may be at any time during the Lease Term,
levied against the Leased Property or the Lease Agreement, including but not
limited to value added tax, property tax and all such taxes and assessments
levied by any federal, state or municipal government, or any governmental
authority. All such taxes and assessments shall be paid by LESSOR and reimbursed
by LESSEE within five (05) days after the receipt showing the payment thereof,
is presented to LESSEE by LESSOR.

 

 

[g201611231718027553952.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

Al calcular el monto del reembolso por parte del ARRENDATARIO al ARRENDADOR,
todos los impuestos que deberán ser cubiertos durante el primer y el último ańlo
del Término de Arrendamiento serán prorrateados entre el ARRENDADOR y el
ARRENDATARIO de acuerdo con el número respectivo de meses durante los cuáles
cada una de las partes estará en posesión de la Propiedad Arrendada.

F.Términos De Prórroga.

1. Renta durante el Término de Prórroga. La renta mensual para cada Aùto de
Arrendamiento del Término de Prórroga será igual a la renta mensual del Año de
Arrendamiento inmediato anterior, más una cantidad que es igual al producto de:

a)La renta mensual pagada por el ARRENDATARIO durante el Año de Arrendamiento
inmediato anterior, multiplicada por:

b)El incremento porcentual en el Indice (según quedó definido) durante el Año de
Arrendamiento inmediato anterior.

En ningńn caso la renta mensual para cualquier Año de Arrendamiento del Término
de Prórroga será reducida en una cantidad menor a la renta mensual del Año de
Arrendamiento inmediato anterior.

G.Dańlos y Perjuicios. La terminación anticipada de este contrato de
Arrendamiento por incumplimiento del ARRENDATARIO, en cualesquier momento previo
al Término de Arrendamiento, obliga al ARRENDATARIO al pago de dańlos y por
consiguiente, faculta al ARRENDADOR automáticamente y sin trámite alguno para
aplicar como pago de los dańlos y perjuicios que estime, todas las cantidades
pagadas o depositadas por el ARRENDATARIO, por cualesquier concepto incluyendo
pero no limitado a rentas anticipadas o depósito en garantía, independientemente
de cualesquier otro derecho o acción con que cuente el ARRENDADOR en términos de
este Contrato y la legislaciȯn aplicable.

H. Compensación. El pago de cualesquier renta



In calculating the amount of LESSEE’s reimbursement to LESSOR, all taxes which
shall become due for the first and last years of the Lease Term shall be
apportioned prorrata between LESSOR and LESSEE in accordance with the respective
number of months during which each party shall be in possession of the Leased
Property.

F.Extension Terms.

1. Rent during the Extended Term. The monthly rent for each Lease Year of any
Extended Term shall be equal to the monthly rent for the immediately preceding
Lease Year, plus an amount which is equal to the product of:

a)The monthly rent paid by LESEE during the immediately preceding Lease Year,
multiplied by:

b)The percentage increase in the Index (as hereinabove defined) during the
immediately preceding Lease Year.

In no event shall the monthly rent for any Lease Year of the Extended Term be
decreased below the monthly rent for the immediately preceding Lease Year.

G.Liquidated Damages. Anticipated termination of this Lease Agreement due to a
default of LESSEE at any moment prior to expiration of the Lease Term, binds
LESSEE to payment of damages and thereby entitles LESSOR to automatically and
without and proceeding to apply as estimated damages all sums paid or deposited
by LESSEE, for any concept including but not limited to prepaid rent or as a
security deposit, in addition to any other rights of LESSOR as provided for
herein and in the applicable legislation.

H. Setoff. The payment of any rent due under this Lease, shall not be withheld
or reduced for any reason whatsoever, and LESSEE agrees to

 

 

[g201611231718028103953.jpg]

 

 

 

--------------------------------------------------------------------------------

 

en los términos de este Arrendamiento, no podrá retenerse o reducirse por razón
alguna, y el ARRENDATARIO está de acuerdo en entablar cualesquier reclamación,
demanda o cualesquier otro derecho contra el ARRENDADOR solamente mediante un
procedimiento independiente.

I. Moneda. Los pagos que por concepto de renta, cuotas de mantenimiento,
depósito en garantia o cualesquier otro derivado del presente Contrato serán
pagaderos en Dólares, Moneda del Curso Legal de los Estados Unidos de América,
sin embargo, previa autorización que otorgue el ARRENDADOR por escrito,. el
ARRENDATARIO podrá pagar las cantidades en Pesos, Moneda Nacional al tipo de
cambio para la venta de dólares que prevalezca en la fecha de pago, en el HSBC.

V.USO.

La Propiedad Arrendada será usada y ocupada exclusivamente para los usos
industriales a los que se compromete destinarla en la Cláusula I del presente,
sin embargo, previa autorización por escrito del ARRENDADOR y cuando no se viole
el Reglamento del Parque Industrial, mismo que se agregó a este Contrato como
Anexo “E”, podrá ser destinado a otros usos industriales legales. El
ARRENDATARIO se obliga a cumplir en forma puntual y adecuada con todas las
Leyes, ordenamientos y disposiciones todas las autoridades gubemamentales que
afecten la Propiedad Arrendada, particularmente con toda la reglamentación
relacionada con controles ambientales y sanitarios. El ARRENDATARIO no efectuará
u omitirá acto alguno que afecte la Propiedad Arrendada, o que pudiera
constituir una amenaza a otros ocupantes del Parque Industrial.

VI.SEGUROS.

En todo caso, y para todos los seguros que se detallan a continuación, salvo
estipulación en contrario, el ARRENDATARIO acepta que previo a la ocupación de
la Propiedad Arrendada y en todo momento durante el Término de Arrendamiento, el
ARRENDADOR o el ARRENDATARIO, según se indica a continuación, obtendrán y
mantendrán vigentes, siempre a cuenta y gasto del ARRENDATARIO las pȯlizas de
seguro que a continuación se detallan y que habrán de asegurar al ARRENDADOR y
al ARRENDATARIO, en los siguientes términos:



assert any claim, demand, or other right against LESSOR only by way of an
independent proceeding.

 

I. Currency. Payments for concepts such as rent, maintenance fees, security
deposit or any other derived from this Agreement shall be performed in Dollars,
Legal Currency of the United States of America, however, written authorization
of LESSOR previously provided, LESSEE may pay the amounts in Pesos, Mexican
Currency at the rate of exchange for the sale of dollars prevailing on the date
of payment, at the HSBC.

 

V. USE.

The Leased Property shall be used and occupied exclusively for the industrial
purposes, as per Clause I above, however, written authorization from LESSOR
provided, and when not in violation of the Industrial Park Regulations attached
hereto as Exhibit “E”, it may be destined to other legal industrial purposes.
LESSEE shall promptly and adequately comply with all laws, ordinances and orders
of all governmental authorities affecting the Leased Property, particularly with
all regulations related to sanitary and environmental controls. LESSEE shall not
perform or omit any acts that may damage the Leased Property, or be a menace to
other occupants of the Industrial Park.

 

VI. INSURANCE.

In all cases, and for all the insurance coverings herein detailed, except where
provided to the contrary, LESSEE accepts that prior to occupation of the Leased
Property and at all times throughout the Lease Term, LESSOR or LESSEE, as herein
specified, will obtain and maintain in full effect, always at the full cost and
expense of LESSEE, insurance policies herein detailed and that shall cover
LESSOR and LESSEE, in the following terms:

 

A. Comprehensive Liability Insurance. During

 

 

[g201611231718028353954.jpg]

--------------------------------------------------------------------------------



 

A.Seguros de Responsabilidad Civil. Durante el Término de Arrendamiento, EL
ARRENDADOR a costa del ARRENDATARIO, deberá obtener y mantener en vigor, una
póliza de seguro de responsabilidad civil, incluyendo daño en propiedad y daño
ambiental, que asegure al ARRENDADOR (y a aquellos agentes o empleados del
ARRENDADOR, o las subsidiarias o afiliadas del ARRENDADOR o cesionarias del
ARRENDADOR o representantes del ARRENDADOR, que tengan cualesquier interés en la
Propiedad Arrendada, incluyendo sin limitación alguna, los tenedores de
cualquier hipoteca que grave la Propiedad Arrendada), contra la responsabilidad
por lesiones o daños a personas y a la propiedad y por muerte de cualesquier
persona ya sea que esto ocurra en la Propiedad Arrendada o cerca de ella. La
responsabilidad por dicha póliza será la cantidad de US$2,000,000.00 (dos
millones de Dólares 00/100 Moneda de los Estados Unidos de América) y deberá
estar vigente, con anterioridad a la Ocupación Benéfica según se define en la
Cláusula III B. anterior.

A.1. Durante el Término de Arrendamiento, EL ARRENDATARIO a su propia cuenta y
gasto, deberá obtener y mantener en vigor, una póliza de seguro de
responsabilidad civil, incluyendo daño en propiedad y daño ambiental, que
asegure al ARRENDATARIO (y a aquellos agentes o empleados del ARRENDATARIO, o
las subsidiaries o afiliadas del ARRENDATARIO o cesionarias del ARRENDATARIO o
representantes del ARRENDATARIO, que tengan cualesquier interés en la Propiedad
Arrendada, incluyendo sin limitación alguna, los tenedores de cualquier hipoteca
que grave la Propiedad Arrendada), contra la responsabilidad por lesiones o
daños a personas y a la propiedad y por muerte de cualesquier persona ya sea que
esto ocurra en la Propiedad Arrendada o cerca de ella. La responsabilidad por
dicha póliza será la cantidad de US$2,000,000.00 Dólares, Moneda de los Estados
Unidos de América y deberá estar vigente, con anterioridad a la Ocupación
Benéfica según se define en la Cláusula III B. anterior.

B.Incendio y Seguros Adicionales. Durante el Término de Arrendamiento el
ARRENDADOR a costa del ARRENDATARIO, deberá obtener y mantener en vigor, por el
costo total de reposición de las Mejoras del ARRENDADOR, así como cualesquier
Mejora Contractual una póliza o



the Lease Term, LESSOR shall, at the expense of LESSEE, obtain and maintain in
full force a policy of comprehensive liability insurance policy including
property and environmental damage, that insures LESSEE and LESSOR (and such
other agents or employees of LESSOR, LESSOR’s subsidiaries or affiliates, or
LESSOR’s assignees or any nominee of LESSOR holding any interest in the Leased
Property, including without limitation, the holder of any mortgage encumbering
the Leased Property) against liability for injury to persons and property and
for death of any person occurring in or about the Leased Property. The liability
to such insurance shall be in the amount of $2,000,000.00 (two million Dollars
00/100 U.S. Currency), and shall be in effect prior to or upon Beneficial
Occupancy, as said term is defined in Clause III B. above.

 

 

A.1. During the Lease Term, LESSEE shall, at its own cost and expense, obtain
and maintain in full force a policy of comprehensive liability insurance policy
including property and environmental damage, that insures LESSEE (and such other
agents or employees of LESSEE, LESSEE’s subsidiaries or affiliates, or LESSEE’s
assignees or any nominee of LESSEE holding any interest in the Leased Property,
including without limitation, the holder of any mortgage encumbering the Leased
Property) against liability for injury to persons and property and for death of
any person occurring in or about the Leased Property. The liability to such
insurance shall be in the amount of $2,000,000.00 Dollars U.S. Currency, and
shall be in effect prior to or upon Beneficial Occupancy, as said term is
defined in Clause III B. above.

 

 

 

B. Fire and Other Insurance. During the Lease Term, LESSOR shall, at the expense
of LESSEE, obtain and maintain in full force, for the full replacement value of
LESSOR’s Improvements as well as all Contractual Improvements, a policy or
policies of insurance for fire, lightning, explosion, falling aircraft,

 

 

[g201611231718029113955.jpg]

 

 

 

--------------------------------------------------------------------------------

 

pólizas de seguro contra incendio, rayo, explosión, accidentes de aviación,
humo, tormenta, temblor, granizo, daños de vehículos, erupción volcánica,
huelgas, conmoción civil, vandalismo, motín, acto malicioso, remoción de
escombros, calderas de vapor u objetos de presión o rotura de maquinaria, si es
aplicable e inundación, que proteja la totalidad de la Propiedad Arrendada,
incluyendo en forma enunciativa y no limitativa el Edificio y su
acondicionamiento interior. El ARRENDADOR también obtendrá a costo del
ARRENDATARIO y mantendrá seguro de rentas y cuotas de mantenimiento en una
cantidad equivalente a seis (6) meses de renta y cuotas de mantenimiento, según
se estipula en el presente, a favor del ARRENDADOR. El ARRENDATARIO será
responsable de mantener asegurados todos los bienes de su propiedad. Excepto por
lo que se refiera a seguros sobre la propiedad del ARRENDATARIO, el ARRENDADOR o
quien asigne deberá nombrarse beneficiario de todas y cada uno de los pagos
resultantes de tales pólizas.

B.1. Responsabilidad Civil Arrendatario. Durante el Término del Arrendamiento, y
hasta por un importe que no sea inferior a US$2’000,000.00 Dólares, Moneda de
los Estados Unidos de América, el ARRENDATARIO deberá contratar y mantener
vigente a su exclusiva cuenta y gasto, una póliza (s) de Responsabilidad Civil
del Arrendatario, por la cual se amparen los daños y daños consecuenciales
incluyendo pero no limitado a la remoción de escombro, ocasionados a la
Propiedad Arrendada por el ARRENDATARIO (siendo este el asegurado), con motivo
de un incendio, explosión o cualquier siniestro que resulte como una
consecuencia de las actividades realizadas dentro o alrededor de la Propiedad
Arrendada o el Parque Industrial y que le sean imputables al ARRENDATARIO.

C. Forma, Pago y Entrega de Pólizas. Cada póliza de seguro a que se refieren los
párrafos anteriores será expedida en las formas aprobadas por la Secretaria de
Hacienda y Crédito Público y/o cualesquier autoridad competente y suscrita con
una o más compañías autorizadas para expedir pólizas de seguros en Mexicali,
Baja California, México y deberán en todo caso estipular que las mismas no
estarán sujetas a cancelación o modificación, sino previa autorización del
ARRENDADOR por escrito. El



smoke, windstorm, earthquake, hail, vehicle damage, volcanic eruption, strikes,
civil commotion, vandalism, riots, malicious mischief, debris removal, steam
boiler or pressure objects or machinery breakage if applicable, and flood
insurance, on all the Leased Property, including but not limited to the shell
Building and interior fit-up. LESSOR shall also obtain at LESSEE’s expense, and
maintain, rental and maintenance fee insurance in the amount of six (6) months
rents and maintenance fees, provided for herein in favor of LESSOR. LESSEE shall
be responsible for maintaining insurance on all of LESSEE’s property. Except for
insurance upon LESSEE’s property, LESSOR or its appointee shall be named
beneficiary of any and all proceeds from any such policy or policies.

 

 

B.1. Civil Liability of Lessee. During the Lease Term and for an amount not to
be inferior to US$2’000,000.00 Dollars, currency of the United States of
America, LESSEE shall at its exclusive cost and expense, obtain and maintain in
full force, a policy or policies for Civil Liability of Lessee, that covers
damages and consequential damages, including but not limited to debris removal,
caused to the Leased Property by LESSEE (appearing as insured), as a result of
fire, explosion or other sinister that results as a consequence of the
activities performed within or about the Leased Property or the Industrial Park
and that are attributable to LESSEE.

 

 

 

C. Form and Delivery of Policies. Each insurance policy referred to in the
preceding paragraphs shall be in a form approved by the Ministry of Treasury and
Public Credit and/or any corresponding authority and written with one or more
companies licensed to do insurance in Mexicali, Baja California, Mexico, and
shall provide that it shall not be subject to cancellation or change except
prior written authorization from LESSOR. LESSOR will deliver to LESSEE a copy of
such policies, together with copies of payment receipts of the premiums thereof,
or, at its election, a pre-invoice

 

 

[g201611231718029443956.jpg]

--------------------------------------------------------------------------------



 

ARRENDADOR entregará al ARRENDATARIO una copia de dichas pólizas junto con el
recibo de pago de las primas o a su elección, una prefactura preparada por la
compañía aseguradora de que se trate a nombre del ARRENDATARIO para el reembolso
al ARRENDADOR de dichos gastos o pago a la referida compañía aseguradora según
corresponda. El ARRENDATARIO acepta y se obliga a pagar, en su caso, tales
importes inmediatamente que sea requerido por el ARRENDADOR. Si el ARRENDATARIO
lo prefiere y previa autorización expresa y por escrito del ARRENDADOR, el
ARRENDATARIO podrá obtener pólizas de seguro que cubran todos los riesgos que se
estipulan en el presente y proveerá al ARRENDADOR con copia de tales pólizas que
en todo caso nombrarán al ARRENDADOR como coasegurado. La falta de reembolso
oportuno por parte del ARRENDATARIO generará un interés moratorio del diez por
ciento (10%) mensual, aplicable al monto correspondiente.

D.Seguros Adicionales. El ARRENDATARIO deberá obtener y mantener en vigor
aquellos seguros adicionales que el ARRENDADOR requiera, de tiempo en tiempo, de
acuerdo con las disposiciones de esta Cláusula y con el objeto de asegurar en
forma adecuada y oportuna al ARRENDADOR en cuanto al valor de reposición
prevaleciente de la Propiedad Arrendada.

E.Renuncia de Subrogación. Las partes se liberan de manera reciproca así como a
sus respectivos representantes autorizados, de cualquier reclamación por daños
a: cualquier persona; a la propiedad arrendada y a sus accesorios; propiedad
personal; mejoras del ARRENDATARIO y cualquier otra mejora ya sea a la propiedad
del ARRENDADOR o del ARRENDATARIO en las instalaciones, que sean causados por o
como resultado de riesgos asegurados contenidos en cualesquier póliza de seguro
contratada por las partes y en vigor al momentó de cualquier daño. Si cualquiera
de las partes contrata seguro, la póliza deberá establecer que la compañía de
seguros renuncia a todo derecho de recuperación via subrogación contra
cualquiera de las partes en relación con cualquier daño cubierto por cualesquier
póliza. Si una de las partes no puede obtener dicha renuncia de subrogación a
través de esfuerzos razonables,

deberá obtener un seguro nombrando a la otra parte como coasegurada en los
terminus de su póliza para cumplir la intención de esta disposicidn.

document prepared by the insurance company in the name of LESSEE for either
reimbursement to LESSOR of such expenses or payment to the referred insurance
company, as applicable. LESSEE accepts and hereby agrees to pay such amounts
immediately upon LESSOR’s request. If LESSEE prefers and provided prior express
written authorization of LESSOR, LESSEE may obtain insurance policies covering
all risks as provided in this Agreement and shall provide LESSOR with a copy of
such policies that in all cases shall name LESSOR as additional insured.
LESSEE’s failure to timely reimburse or pay insurance premiums as presented by
LESSOR, will generate a ten percent (10%) monthly late payment fee applicable to
the corresponding amount.

D.Additional Insurance. LESSEE shall obtainand maintain in full force and effect
such additional amounts of insurance as may be required by LESSOR, from time to
time, in accordance with the provisions of this Clause VI, and in order to
adequately and properly insure LESSOR of and for the then current replacement
value of the Leased Property.

E.Waiver of Subrogation. The parties release each other and their respective
authorized representatives, from any claims for damages to: any person; to the
Leased Property and to its fixtures; personal property; tenant’s improvements
and all other improvements of either LESSOR or LESSEE’S in or on the premises,
that are caused by or result from risks insured contained under any of the
insurance policies carried by the parties and in force at the time of any such
damage. If either party purchases insurance, the policy shall provide that the
insurance company waives all right of recovery by way of subrogation against
either party in connection with any damage covered by any policy. If a party
hereto cannot obtain such waiver of subrogation through reasonable efforts, it
shall obtain insurance naming the other party as a coinsured under its policy in
order to accomplish the intent of this provision.

 

 

[g201611231718030143957.jpg]

 

 

--------------------------------------------------------------------------------

 

VII.INSTALACIONES POR EL ARRENDATARIO.

A. El ARRENDATARIO a su costa, y siempre en estricta observancia del Reglamento
del Parque Industrial y el referido Manual de Mantenimiento que se agrega al
presente marcado como Anexo “G”, podrá instalar y remover en la Propiedad
Arrendada los accesorios, equipo y muebles que considere necesarios para el
desempeńo de la actividad industrial que se detalla en la Cláusula I del
presente; siempre y cuando sean instalados y retirados sin dańar la integridad
estructural de la Propiedad Arrendada, incluidas el Edificio y las Mejoras del
Arrendador. Dichos accesorios, equipo y muebles permanecerán propiedad del
ARRENDATARIO y deberán ser removidos completamente por el ARRENDATARIO previo al
vencimiento del Término de Arrendamiento o a la terminación anticipada de este
Contrato, a menos que el ARRENDATARIO no cumpla con este Contrato de
Arrendamiento, en cuyo caso las mismas quedarán en beneficio del ARRENDADOR,
libre de todo costo y sin mas formalidad que la notificación que por escrito se
haga del incumplimiento.

El ARRENDATARIO asimismo, podrá instalar mejoras temporales en el interior, en
lo sucesivo Mejoras del ARRENDATARIO, de las Mejoras del ARRENDADOR, incluyendo
el Edificio, siempre y cuando dichas mejoras sean instaladas y removidas sin
dańar la estructura de las Mejoras del Arrendador. Dichas Mejoras continuarán
siendo propiedad del ARRENDATARIO y deberán ser removidas totalmente por el
ARRENDATARIO al vencimiento del término de este Contrato o terminación
anticipada del mismo, salvo que el ARRENDATARIO se encuentre en incumplimiento
en cuyo caso las mismas quedarán en beneficio del ARRENDADOR, libre de todo
costo y sin mas formalidad que la notificación que por escrito se haga del
incumplimiento. El ARRENDATARIO deberá reparar conforme al Manual de
Mantenimiento y a su costa, todos los dańos ocasionados por la instalación o
remoción de accesorios, equipo, muebles o mejoras temporales.

Convienen las partes que en caso de que los accesorios, equipo, muebles y las
mejoras temporales llevadas a cabo por El

VII. INSTALLATIONS BY LESSEE.

A. LESSEE may, at its expense, and always in strict observance of the Industrial
Park Regulations and the aforementioned Maintenance Manual attached hereto
marked as Exhibit “G”, install and remove on the Leased Property, such trade
fixtures, equipment and furniture as it may deem necessary, for performance of
the industrial activity as per Clause I above; provided that such items are
installed and are removable without damage to the structural integrity of the
Leased Property, including the Building and LESSOR’s Improvements. Said trade
fixtures, equipment and furniture shall remain LESSEE’s property and shall be
completely removed by LESSEE on or before the expiration date of the Lease Term
or extensions thereof or upon anticipated termination hereof, unless LESSEE is
in default hereunder, in which case the same will remain in benefit of LESSOR,
free of any and all costs without any formalities other than the written notice
of default.

LESSEE may also install temporary improvements in the interior (LESSEE’s
Improvements), including within the Building, provided that such improvements
are installed and are removable without damage to the structure of LESSOR’s
Improvements. Such LESSEE’s Improvements shall remain property of LESSEE and
shall be completely removed by LESSEE on or before the expiration date of the
Lease Term or extension thereof or upon anticipated termination hereof, unless
LESSEE is in default hereunder, in which case the same will remain in benefit of
LESSOR, free of any and all costs without any formalities other than the written
notice of default. LESSEE shall repair in accordance to the Maintenance Manual
and at its own cost, all damages caused for the installation or removal of trade
fixtures, equipment, furniture or temporary improvements.

The parties agree that in the event trade fixtures, equipment, furniture and
temporary improvements performed by LESSEE, remain, upon termination of this
Lease, for a period of ten (10) calendar days as of the date of termination
hereof within the Leased Property,

 

 

 

 

 

[g201611231718030313958.jpg]

--------------------------------------------------------------------------------



 

ARRENDATARIO, permanezcan en la Propiedad Arrendada, no obstante la obligación
aqui asumida por el ARRENDATARIO, por un plazo de diez (10) dlas naturales,
contados a partir de que haya terminado el presente por la causa que fuere, las
mismas quedaran en beneficio del ARRENDADOR, libres de todo costo y sin que
medie procedimiento alguno para ello, sin perjuicio de que el ARRENDATARIO esté
obligado al pago de su remoción, en su caso y sin perjuicio de cualesquier
acción que se pueda ejercer.

VIII. REPARACIONES, ALTERACIONES Y MEJORAS.

A. ARRENDADOR.

1. - Después de recibir notificación por escrito del ARRENDATARIO, el
ARRENDADOR, a su costa deberá, interfiriendo lo menos posible con el
ARRENDATARIO en el uso, deterioro y dańo normal de la Propiedad Arrendada,
proceder en forma diligente a reparar cualesquier defecto estructural en el
techo o paredes de soporte exteriores del Edificio construidas por el
ARRENDADOR, excepto por los dańos causados por el ARRENDATARIO o sus
contratistas. El ARRENDADOR no será responsable de dańo alguno y no estará
obligado a realizar ninguna reparación originada por actos negligentes,
omisiones o actividades industriales de EL ARRENDATARIO, sus empleados, agentes,
invitados o contratistas. El ARRENDADOR no tendrá obligatión adicional alguna de
mantenimiento o reparación de cualquier otra porción de la Propiedad Arrendada.
El ARRENDADOR no será responsable ante el ARRENDATARIO por cualesquier dańo que
resultare del incumplimiento por parte del ARRENDADOR de hacer las reparaciones,
salvo que el ARRENDATARIO haya notificado por escrito con acuse de recibo al
ARRENDADOR de la necesidad de tales reparaciones, y el ARRENDADOR, por causas
que le sean directamente imputables, no haya iniciado tales reparaciones dentro
del término de diez (10) dlas naturales siguientes a la notificación.
Cualesquier gotera que se presente durante el Primer Ańo del Término Inicial en
el techo ocasionada por defecto de constmcción será reparada por el ARRENDADOR
excepto cuando sean por causa de acciones u omisiones del ARRENDATARIO. Si la
gotera ocurre después del Primer Ańo del Término Inicial, salvo que se demuestre
inequlvocamente que la misma es por defecto de

notwithstanding the obligation herein assumed by LESSEE, regardless of the cause
of such termination, the same will remain in benefit of LESSOR, free of any and
all costs, without the need of any proceeding for such purpose, notwithstanding
the fact that LESSEE is obligated to pay for their removal when applicable and
notwithstanding any other actions that may be filed.

VIII. REPAIRS, ALTERATIONS AND IMPROVEMENTS.

A. LESSOR

1.- After receipt of written notice from LESSEE, LESSOR at its expense shall
with minimum interference of LESSEE’s normal use, wear and damage of the Leased
Property, diligently proceed to repair any structural defects in the roof or
exterior bearing walls of the Building, built by LESSOR, excepting damages
caused by LESSEE or LESSEE’s contractors. LESSOR shall not be liable for any
damages, and shall not be obligated to make any repairs caused by any negligent
acts, omissions, or industrial activities of LESSEE, its employees, agents,
invites, or contractors. LESSOR shall have no other obligation to maintain or
repair any other portion of the Leased Property. LESSOR shall not be liable to
LESSEE for any damage resulting from LESSOR’s failure to make repairs, unless
LESSEE has provided written notice with receipt acknowledgement to LESSOR of the
need for such repairs, and LESSOR for causes directly attributable to LESSOR,
has failed to commence such repairs within ten (10) calendar days after said
notice has been given. Any leak that is present during the First Year of the
Initial Term, in the roof resulting from construction defects will be repaired
by LESSOR unless the same are caused by any actions or omissions of LESSEE. If
the leak occurs after the First Year of the Initial Term, such leak will be
repaired by LESSEE, unless it is unequivocally proven the leak was caused due to
construction defects. It is understood that any damages caused by any such leaks
either to the materials or equipment or any property of LESSEE shall not be the
responsibility of LESSOR. Consequently LESSEE shall maintain an insurance policy
to cover any such items, and releases LESSOR of any liability thereof pursuant
with Clause VI above.

 

 

 

 

[g201611231718030553959.jpg]

--------------------------------------------------------------------------------



 

construcción, será reparada por el ARRENDATARIO. Sin embargo, se entiende que
cualesquier dańo causado por motivo de dichas goteras tanto a los materiales o
al equipo o a cualquier posesión del ARRENDATARIO no será responsabilidad del
ARRENDADOR. En consecuencia el ARRENDATARIO deberá mantener vigente una póliza
de seguro que cubra tales bienes, y libere al ARRENDADOR de cualesquier
responsabilidad que se menciona, de conformidad con la Cláusula VI anterior.

2. - En caso de que el ARRENDADOR no lleve a cabo las reparaciones a que se
refiere el párrafo anterior, el ARRENDATARIO podrá, sin que le sea obligatorio y
previa autorización que por escrito le otorgue el ARRENDADOR, efectuar o hacer
los arreglos necesarios para que se efectúen tales reparaciones, y el ARRENDADOR
deberá, al requerírsele, pagar de inmediato el costo de las reparaciones que
haya autorizado.

B.- ARRENDATARIO.

1. - El ARRENDATARIO, a su costa, deberá conservar y mantener en buenas
condiciones y reparar, conforme a lo establecido en el Manual de Mantenimiento
excepto por cuanto hace el uso y deterioro normal, todas las partes de la
Propiedad Arrendada que no sean obligación del ARRENDADOR en términos de la
presente Cláusula, incluyendo en forma enunciativa y no limitativa las demas
Mejoras del ARRENDADOR y las Mejoras del ARRENDATARIO, así como las
instalaciones de plomería y drenaje y otros servicios que se encuentren dentro y
sirven a la Propiedad Arrendada, enseres, divisiones, cielos, paredes
(interiores y exteriores incluyendo pintura. tantas veces como sea necesaria),
pisos, anuncios, puertas, ventanas, cristales, implementos de acondicionamiento
térmico y todas las demás reparaciones de cualquier tipo y motivo que sea
necesario hacer a la Propiedad Arrendada. El ARRENDATARIO, a su costa, reparará
todas las goteras en techos excepto aquellas causadas por defectos estructurales
de los mismos. Las instalaciones de plomería y drenaje no podrán ser usadas para
fines diversos a aquellos para las que fueron implementadas, en el entendido de
que toda descarga a la red Principal del Parque Industrial necesariamente tendrá
que ser tratada previamente por el ARRENDATARIO para cumplir con la
NOM-002-SEMARNAT-1996, Que establece los límites máximos permisibles de
contaminantes en las descargas de aguas residuales a los sistemas de

 

 

 

 

 

2.- If LESSOR fails to make the repairs described in the preceding paragraph,
LESSEE may, but shall not be required to, make or cause such repairs, to be made
with prior written authorization granted by LESSOR, and LESSOR shall, on demand,
immediately pay to LESSEE the actual cost of repairs performed.

B. - LESSEE

1- LESSEE, at its expense, shall keep and maintain in good order and repair,
except for normal wear and tear, as determined in the Maintenance Manual, all of
the Leased Property, that is not within LESSOR’s obligations in the terms of
this Clause to maintain, including but not limited to the rest of LESSOR’s
Improvements and LESSEE’s Improvements as well as plumbing, sewage and other
services that are within and that serve the Leased Property, as well as
fixtures, partitions, walls (interior and exterior, including painting as often
as necessary), floors, ceilings, signs, doors, windows, plate glass, thermal
conditioning implements and all other repairs of all kinds and for all causes as
necessary to perform on the Leased Property. LESSEE at its expense shall repair
all leaks in ceilings except those caused by construction defects. The plumbing
and sewage facilities shall not be used for any other purpose than that for
which they were installed, in the understanding that all discharges into the
Industrial Park’s main sewage line shall necessarily be treated previously by
LESSEE in compliance with NOM-002-SEMARNAT-1996, That establishes the maximum
permitted limits of pollutants in residual water discharges into the sewage
systems. Any modification to the existing system shall require written
authorization of LESSOR. The expense of any breakage, stoppage or damage
resulting from a violation of this provision, shall be borne by LESSEE, thus
LESSEE hereby indemnifies and holds LESSOR harmless from any claim, loss, damage
or expense, including reasonable attorney fees

 

 

 

 

 

 

 

 

 

 

 

 

[g201611231718030833960.jpg]

--------------------------------------------------------------------------------



 

alcantarillado. Cualquier modificación al sistema existente requerirá la
autorización por escrito del ARRENDADOR. El costo de cualquier descompostura,
obstaculización o dańo resultante de una violación a esta estipulación será
pagado por el ARRENDATARIO, por consiguiente el ARRENDATARIO en este acto
indemniza y mantiene a salvo al ARRENDADOR, respecto de cualesquier reclame,
pérdida, dańo o gasto incluyendo honorarios de abogado razonables, reclamados a,
o sufridos por el ARRENDADOR que resulte del incumplimiento de cualesquiera de
las obligaciones del ARRENDATARIO. El ARRENDATARIO podrá almacenar temporalmente
basura dentro de la Propiedad Arrendada conforme a lo previsto en el Reglamento
del Parque Industrial, debiendo programar recolecciones de basura periódicas a
cuenta y gasto de éste. Con excepción de la generación ordinaria de basura y
desechos de procesos de acuerdo con el Reglamento aplicable, el ARRENDATARIO no
podrá almacenar otra clase de basura o desechos dentro de la Propiedad
Arrendada, a excepción de los espacios designados para ello en términos del
Reglamento del Parque Industrial, debiendo hacer los arreglos necesarios para su
recolección regular y periódica a costa del ARRENDATARIO. El ARRENDATARIO no
deberá incinerar material alguno, incluyendo basura de especie alguna en la
Propiedad Arrendada o en el Parque Industrial o cerca de él. El ARRENDATARIO
debe mantener todas las partes de la Propiedad Arrendada y aquellas áreas
adjuntas de la Propiedad Arrendada en condiciones de limpieza, aseo y orden,
libre de basura, desecho de procesos, escombro y obstrucción en términos del
referido Reglamento del Parque Industrial. El ARRENDATARIO bajo ninguna
circunstancia, deberá estacionar o permitir que sus empleados, agentes,
comisionistas, proveedores o contratistas estacionen vehiculos, camiones o
trailers o que realicen maniobras incluyendo pero no limitado a las de carga y
descarga de materiales, a lo largo de las avenidas, calles o áreas comunes del
Parque Industrial.

2.- El ARRENDATARIO mantendrá la Propiedad Arrendada libre de todo gravamen o
embargo que resulte de actos u omisiones del ARRENDATARIO, incluyendo aquellos
derivados de sus relaciones laborales o relaciones con agentes, comisionistas,
etc., y actos o de la construcción hecha u ordenada por el ARRENDATARIO. Sin
embargo, si por cualesquier razón, las obligaciones en que incurra



asserted against or suffered by LESSOR which arises from breach of any of
LESSEE’s obligations herein. LESSEE shall store all trash only temporarily
within Leased Property (see Park Rules and Regulations, Exhibit “E”), and shall
arrange for the regular pick-up of trash at LESSEE’s expense. Except for the
ordinary generation of trash and scrap to processed in accordance to applicable
regulations, LESSEE shall not in any form store any kind of trash or scrap
within the Leased Property, except for the places designated for such purposes
in terms of the Industrial Park Regulations, with LESSEE having to make
arrangements for its regular and periodic collection at its own cost. LESSEE
shall not burn any trash of any kind in or about the Leased Property or the
Industrial Park. LESSEE must maintain all parts of the Leased Property in a
neat, clean and orderly condition, and those areas adjoining the Leased Property
free of garbage, scrap, debris and obstruction items in terms of the Industrial
Park Regulations. LESSEE shall not under any circumstances park its vehicles or
allow its employees, agents, commissioners, suppliers or contractors to park its
vehicles, trucks or trailers along the avenues, streets or common areas or that
they perform operations including but not limited to mounting and dismounting of
materials.

2.- LESSEE shall keep the Leased Property free and clear of all encumbrances and
liens arising out of acts or omissions of LESSEE, including those that are
consequence of its labor relations or relations with agents, commissioners,
etc., and acts or construction done or ordered by LESSEE. However, if for any
reason, particularly obligations incurred by LESSEE with any third party, or any
other act or omission by LESSEE, LESSOR is made liable or involved in
litigation, LESSEE shall hold harmless and indemnify LESSOR including any costs
and expenses, and

 

 

 

 

 

 

 

 

[g201611231718031133961.jpg]

--------------------------------------------------------------------------------



 

el ARRENDATARIO con cualquier tercera persona, o cualesquier otro acto u omisión
del ARRENDATARIO, el ARRENDADOR es hecho responsable o involucrado en litigio,
el ARRENDATARIO mantendrá a salvo e indemnizará al ARRENDADOR incluyendo
cualesquier costo, gasto, y honorarios de abogados en que incurra en razón de lo
anterior. En caso de que el ARRENDATARIO no libere totalmente cualesquiera de
dichos gravámenes o embargo dentro de los treinta (30) días naturales siguientes
a la fecha de su constitución, o no proporcione una fianza aceptable al
ARRENDADOR, a su elección en caso de litigio, el ARRENDADOR podrá, a su opción,
pagar todo o parte del mismo. En caso de que el ARRENDADOR pague tal gravamen o
embargo, o una parte del mismo, el ARRENDATARIO deberá, a solicitud del
ARRENDADOR, pagar de inmediato al ARRENDADOR el monto de lo pagado, junto con
intereses a razón del diez por ciento (10%) mensual a partir de la fecha de
pago. Ningún gravamen o embargo derivado de actos u omisiones del ARRENDATARIO
deberá en forma alguna gravar o afectar los derechos del ARRENDADOR sobre la
Propiedad Arrendada.

3.- El ARRENDATARIO, a su costo, deberá mantener vigente en todo tiempo, una
póliza de mantenimiento por el equipo proporcionado por el ARRENDADOR incluyendo
de manera enunciativa y no limitativa, el equipo de refrigeración y aire
acondicionado, aire comprimido e instalaciones eléctricas que incluyan
subestaciones eléctricas y alumbrado exterior e interior; el ARRENDATARIO
entregará al ARRENDADOR una copia de la póliza de mantenimiento dentro de los
veinte (20) días naturales siguientes a la Fecha de Inicio de conformidad con el
Manual de Mantenimiento

4.- Cualesquier trabajo que el ARRENDATARIO pretenda iniciar en la Propiedad
Arrendada en los términos del presente párrafo, requerirá la notificación por
escrito del ARRENDATARIO al ARRENDADOR con por lo menos treinta (30) días
naturales de anticipactón a aquel en que pretenda iniciar.

Tratándose de trabajos que impliquen cualesquier constructión, alteración,
mejora o adición a la Propiedad Arrendada fuera del edificio y/o afectando la
integridad estructural de la Propiedad Arrendada, incluyendo pero no limitado a
las paredes exteriores y techo de la Propiedad Arrendada, independientemente de
su costo, el



reasonable attorney’s fees incurred by reason thereof. Should LESSEE fail to
fully discharge any such encumbrances or liens within thirty (30) days after the
date the same appears of record or fail to provide a bond acceptable to LESSOR,
LESSOR, at its option, may pay all or any part thereof. If LESSOR pays any such
lien or encumbrances or any part thereof, LESSEE shall, on demand, immediately
pay LESSOR the amount so paid, together with interest at the rate of ten percent
(10%) per month from the date of payment. No lien or encumbrance any character
whatsoever created by and act or omission by LESSEE shall in any way affect the
rights of LESSOR regarding clear title to the Leased Property.

3.- LESSEE, at its expense, shall have active all the time a maintenance policy,
for the all the equipment provided by LESSOR such as but not limited to
refrigeration and air conditioning equipment, compressed air and electrical
equipment and installations that include electrical substations and external and
internal lighting; LESSEE shall deliver to LESSOR a copy of the maintenance
policy, within 20 days following Commencement Date in compliance with the
Maintenance Manual.

4.- Any and all works, other than works that LESSEE intends to initiate in the
Leased Property in the terms of this paragraph, shall require written notice
from LESSEE to LESSOR with at least thirty (30) calendar days in advance to that
in which it intends to initiate.

When dealing with works that require any construction, alterations, improvements
or additions to the Leased Property outside the building and/or affecting the
structural integrity of the Leased Property including but not limited to the
exterior load bearing walls and roof of the Leased Property, regardless of its
cost, LESSEE shall require in addition to the above, to present LESSOR, also
with at least thirty (30) days in advance to that in which it intends to
initiate,

 

 

 

 

 

 

[g201611231718031433962.jpg]

--------------------------------------------------------------------------------



 

ARRENDATARIO requerirá además de lo anterior presentar al ARRENDADOR igualmente
con por lo menos treinta (30) días naturales de anticipación a aquel en que
pretenda iniciar los mismos, los planos, especificaciones y licencia de
construcción. El ARRENDADOR los analizará en un tiempo prudente y resolverá
respecto de la autorización que en su caso entregará por escrito, y sin la cual
el ARRENDATARIO no podrá hacer construcción, alteración, mejora o adición alguna
incluyendo pero no limitado a las paredes exteriores y techo de la Propiedad
Arrendada. En cualquier caso, el ARRENDATARIO no deberá dañar ningún piso,
pared, techo, mamparas o cualesquier trabajo de madera, piedra o herrería en o
alrededor de la Propiedad Arrendada, en relación con los trabajos aquí
referidos, (ver Anexo “G”, Manual de Mantenimiento).

En términos de lo anterior, queda claramente entendido que mediante la
aprobación de los planos y especificaciones de cualesquier construcción,
alteraciones, mejoras o adiciones, el ARRENDADOR no asume responsabilidad alguna
por el cumplimiento técnico del proyecto o las obras, con los términos y
especificaciones que se establecen en los lineamientos contenidos en el
Reglamento del Parque Industrial, Anexo “E”

IX.- SERVICIOS PUBLICOS.

Durante el Término de este Contrato de Arrendamiento, el ARRENDATARIO deberá
pagar de inmediato y puntualmente todos y cada uno de los servicios públicos y
cualesquiera otros proporcionados a la Propiedad Arrendada, incluyendo en forma
enunciativa y no limitativa, cargos por servicio de agua, gas, etectricidad y
teléfono. Todos los contratos necesarios para la instalación de cualesquier
servicio a la Propiedad Arrendada incluyendo en forma enunciativa y no
limitativa, eliminación de residuos, suministro de agua, drenaje y cuotas de
conexión de teléfono si las hubiere, asl como cualquier cargo por la instalación
de KVAs por la Comisión Federal de Electricidad y sus cuotas de conexión y
cargos por uso serán pagadas en su totalidad por el ARRENDATARIO. Cuando sea
requerido, el ARRENDADOR asistirá al ARRENDATARIO en la celebración de los
citados contratos. Igualmente, en caso de que la capacidad instalada o
disponible de cualesquier servicio como puede ser de manera enunciativa y no
limitativa, los derechos de conexión, capacidad de suministro y uso de agua
potable, drenaje, KVAs en la Propiedad Arrendada sea insuficiente, el

layouts, specifications and construction license. LESSOR will analyze in prudent
time and will resolve with respect to authorization, in which case, if granted
it will be delivered in writing and without which LESSEE cannot perform any
construction, alterations, improvements or additions including but not limited
to the exterior walls and roof of the Leased Property. In any event LESSEE shall
not damage any floors, walls, ceilings, partitions, or any wood, stone or
ironwork on or about the Leased Property in connection with the works herein
referred (see Exhibit “G”, Maintenance Manual).

In terms of the above, it is clearly understood that by approving the layouts
and specifications of any construction, alterations, improvements or additions,
LESSOR does not assume any responsibility in regards to compliance of the
technical project or of the works, with the terms and specifications established
in the guidelines contained in the Industrial Park Regulations Exhibit “E”

IX.- UTILITY SERVICES.

During the term of this Lease Agreement, LESSEE shall immediately and timely pay
for any and all public and other utilities and related services furnished to the
Leased Property, including but not limited to, water, gas, electricity and
telephone charges. All contracts necessary for the installation or provision of
any services to the Leased Property including but not limited to waste disposal,
water provision, drainage and telephone hook-up fees if any, as well as any KVA
installation charge by the Mexican Federal Electricity Commission and its
electricity hook-up fees usage charge will be covered by in full by LESSEE. When
required, LESSOR will assist LESSEE in the procurement of said contracts. Also,
in the event that the installed or available capacity of any service including
but not limited to water and sewage connection rights and capacity of supply and
usage of potable water, drainage, KVA’s in the Leased Property is insufficient,
LESSEE at its own cost and expense, prior written authorization of LESSOR
provided, same which shall at all times consider feasibility of the Industrial
Park’s capacity, so as to not compromise its then current or future
requirements, will perform necessary adjustments, same which will remain in
benefit of

 

 

 

 

 

[g201611231718031763963.jpg]

--------------------------------------------------------------------------------



 

ARRENDATARIO a su cuenta y gasto, previa autorización por escrito del
ARRENDADOR, misma que en todo caso considerará la factibilidad de la capacidad
del Parque Industrial, de forma que no comprometa sus entonces actuales o
futuros requerimientos, hará las adecuaciones necesarias quedando estas en
beneficio de la Propiedad Arrendada sin costo ni formalidad alguna adicional a
lo que requiera el proveedor. Igualmente cuando las mismas excedan el
requerimiento del ARRENDATARIO, será su responsabilidad y bajo su cuenta y gasto
realizar cualquier ajuste al efecto, asl como la restitución a la capacidad
original que recibió, una vez que por la causa que fuere se de por terminado el
presente Contrato. El ARRENDATARIO en este acto indemniza y mantiene a salvo al
ARRENDADOR, respecto de cualesquier reclamo, pérdida, dańo o gasto incluyendo
honorarios de abogado razonables, reclamados a, o sufridos por el ARRENDADOR que
resulte de una acción emprendida por el ARRENDATARIO en términos de la presente
Cláusula o como resultado del incumplimiento de cualesquiera de las obligaciones
del ARRENDATARIO

En caso de que el ARRENDADOR hubiere pagado por adelantado derechos de conexión
por concepto de agua, drenaje sanitario, gas, teléfono, KVAs o cualquier otro
servicio, el ARRENDATARIO deberá rembolsar a EL ARRENDADOR dichos costos de
acuerdo a los precios establecidos por la dependencia que corresponda. El
ARRENDADOR tendrá siempre el primer derecho de compra sobre la adquisición de
cualquier servicio o capacidad de carga adquirida previamente por EL
ARRENDATARIO.

X.- DERECHO DE PASO.

En este acto se le otorga al ARRENDADOR derecho de paso sobre, a través y por
debajo de la Propiedad Arrendada, para entrar, salir, hacer instalaciones,
reposiciones, reparaciones y mantenimiento de todos los servicios, incluyendo en
forma enunciativa y no limitativa agua, gas, teléfono y cualesquiera otros
sistemas de electricidad, asi como antenas de radiocomunicación y televisión
sirviendo en la Propiedad Arrendada. En virtud de este derecho de paso, queda
expresamente permitido a la compańía de teléfonos y/o electricidad la
instalación y mantenimiento de postes y otro equipo necesario sobre la Propiedad
Arrendada;



the Leased Property free of any cost and without any formalities other than
those required by the service provider. Also, when the same exceeds the
requirements of LESSEE, it will be LESSEE’S responsibility, cost and expense, to
perform any adjustment to the effect as well as the restitution to the original
capacity received, once that, for any reason this Agreement is terminated.
LESSEE hereby indemnifies and holds LESSOR harmless from any claim, loss, damage
or expense, including reasonable attorney fees asserted against or suffered by
LESSOR which arises from an action undertaken by LESSEE in terms of this clause
or as a result of breach of any of LESSEE’S obligations herein In case that
LESSOR have paid in advance the hook up fees for water, sewage, gas, telephone,
KVAs o any other utility service, LESSEE shall reimburse to LESSOR such amounts
in terms of the prices established by the corresponding entity. LESSOR will
always maintain the first right to purchase over the acquisition of any service
or charge capacity previously acquired by LESSEE.

X.- RIGHT OF WAY.

LESSOR is hereby granted a right-of-way upon, across, and under the Leased
Property to enter, exit, make installations, replacements, repair and maintain
all utilities, including but not limited to water, gas, telephone, all
electricity and any television or radio antenna system serving the Leased
Property. By virtue of this right-of-way it shall be expressly permissible for
the electrical and/or telephone companies to erect and maintain the necessary
poles and other necessary equipment on the Leased Property; provided, that in
exercising any right LESSEE may have under this Clause, LESSOR agrees to cause
only a minimum interference with LESSEE’S use and possession of the Leased
Property.

XI.- ASSIGNMENT AND SUBLETTING.

 

 

 

 

 

 

[g201611231718032003964.jpg]

--------------------------------------------------------------------------------



 

en el entendido que al ejercitar cualquier derecho otorgado al ARRENDATARIO en
esta Cláusula, el ARRENDADOR conviene en causar solamente la interferencia
minima con la posesión y uso por parte del ARRENDATARIO de la Propiedad
Arrendada.

XI.- CESION Y SUBARRENDAMIENTO.

A.- El ARRENDATARIO tendrá el derecho, mediante autorización previa y por
escrito del ARRENDADOR, de ceder o transferir este Contrato de Arrendamiento o
cualesquier interés en el mismo, o permitir el uso de la Propiedad Arrendada,
siempre y cuando el ARRENDATARIO se encuentre al corriente en el cumplimiento de
sus pagos de rentas u otras obligaciones. En caso de dicha cesión, traspaso o
subarrendamiento, el ARRENDATARIO y quien otorgue la Garantía a que se refiere
la Cláusula XXVI-N del presente, seguirán siendo responsables de todas sus
obligaciones establecidas en el presente Contrato de Arrendamiento. Sin
perjuicio de lo anterior, en tratándose de cesión de derechos o traspaso,
exclusivamente, el ARRENDATARIO será liberado de sus obligaciones asumidas en el
presente y el Garante será liberado de la obligación prevista en la Cláusula
XXVI-N, en ambos casos, con un nuevo Garante aceptable al ARRENDADOR.

B.- Previa notificación por escrito al ARRENDATARIO, El ARRENDADOR tendrá
derecho a ceder una o varias veces, de tiempo en tiempo, todos o cualesquiera de
los derechos y obligaciones del ARRENDADOR en este Contrato de Arrendamiento, o
cualquier interés en el mismo, siempre y cuando dicha cesión no afecte los
derechos del ARRENDATARIO de acuerdo con este Contrato y, que el ARRENDADOR
continúe obligado al cumplimiento de todas y cada una de las obligaciones que
asume respecto del ARRENDATARIO en este Contrato de Arrendamiento. En caso de
cualquier cesión o cesiones, el ARRENDATARIO no podrá disminuir o retener el
pago de las rentas a que se refiere este Contrato, entablando directamente en
contra del cesionario cualquier defensa, compensación o contrademanda que el
ARRENDATARIO pueda tener en contra del ARRENDADOR o de cualquier otra persona.
Sin embargo, el ARRENDATARIO especificamente renuncia en este acto, con relación
a la retención de la renta, a cualesquier providencia cautelar que garantice el
pago de reclamaciones, en los términos que establezcan el Código Civil y el
Código de Procedimientos Civiles



A.- LESSEE shall have the right, upon prior written authorization from LESSOR,
to assign or transfer this Lease Agreement or any interest therein or to permit
the use of the Leased Property, provided, however, that LESSEE is not in default
in the payment of rents or other obligations. In the event of any such
assignment, transfer or sublease, LESSEE and Guarantor referred to in Clause
XXVI-N herein, shall remain liable for all its obligations under this Lease
Agreement. Notwithstanding the former, when dealing exclusively with assignment
of rights or transfer, LESSEE will be released of its obligations herein assumed
and Guarantor will be released of the obligation imposed on Clause XXVI-N, in
both cases, by a new Guarantor acceptable to LESSOR.

B. - Previous written notice to LESSEE, LESSOR shall have the right to assign
and reassign, from time to time, any or all of the rights and obligations of
LESSOR in this Lease Agreement or any interest therein, provided that no such
assignment or reassignment shall impair any of the rights of LESSEE herein, and
provided further, that LESSOR shall remain liable for all of its obligations
under this Lease Agreement. In the event of such assignment or reassignment,
LESSEE shall not diminish or withhold any of the rents payable hereunder by
asserting against such assignee any defense, setoff, or counterclaims which
LESSEE may have against LESSOR or any other person. However, LESSEE hereby
specifically waives, with respect to withholding of rent, any preventive
measures to guarantee payment of a claim, in the terms provided by the Civil
Code and the Code of Civil Proceedings, both from the State of Baja California.

XII. - SUBORDINATION.

During the term of this Lease Agreement, LESSOR shall have the right to encumber
its interest in the Leased Property or in this Lease Agreement for any purpose
it deems convenient and LESSEE shall and hereby does subordinate

 

 

 

 

 

 

 

 

[g201611231718032213965.jpg]

--------------------------------------------------------------------------------



 

del Estado de Baja California.

XII.- SUBORDINACION.

Durante el término de este Contrato de Arrendamiento, el ARRENDADOR tendrá el
derecho de gravar los derechos que tiene sobre la Propiedad Arrendada o en este
Contrato para los efectos que considere convenientes y el ARRENDATARIO deberá
subordinar y en este acto subordina sus derechos en este Contrato y en la
Propiedad Arrendada a dicho gravamen. Sin embargo, en el caso de que dichos
gravámenes sean hechos efectivos o ejecutados judicialmente, el titular de los
derechos derivados del gravamen deberá convenir en respetar este Contrato y
aceptar el cumplimiento por parte del ARRENDATARIO de las obligaciones a que el
mismo se refiere. El ARRENDATARIO deberá celebrar aquellos convenios que el
ARRENDADOR solicite para confirmar esta subordinación y presentar cualesquier
información financiera que se requiera en forma normal por cualesquier
institución fiduciaria, banco o cualesquiera otra institución de crédito
reconocida.

Una vez que el ARRENDADOR notifique por escrito al ARRENDATARIO que aquella ha
cedido sus derechos sobre este Contrato a una institución financiera como
garantía de cualquier deuda u otra obligación del ARRENDADOR, el ARRENDADOR no
tendrá derecho a modificar este Contrato con el objeto de reducir la renta,
disminuir el término o modificar o rehusar cualquier obligación substancial del
ARRENDATARIO sin el consentimiento por escrito por parte de tal institución
financiera. Dicha obligación continuará hasta en tanto la institución financiera
haya notificado al ARRENDATARIO, por escrito, que dicha cesión ha sido
terminada, en el entendido de que si el ARRENDADOR no obtiene la autorización de
dicha institución financiera para llevar a cabo lo anterior, la modificación de
los términos anteriormente establecidos no tendrá ningún efecto contra la
institución financiera. Además, en caso de que la institución financiera
notifique por escrito al ARRENDATARIO que las rentas aquí convenidas deberán ser
pagadas directamente a dicha institución financiera o a su representante, el
ARRENDATARIO estará obligado a pagar a dicha institución financiera o a su
representante cada una de las rentas mensuales subsecuentes que venzan de
acuerdo con este Contrato (asi como, en su caso, aquellas rentas no pagadas y



its interest in this Lease Agreement and in the Leased Property to such
encumbrances. However, in the event such encumbrances are foreclosed upon or
judicially enforced, the one who holds the encumbrance shall agree to respect
this Lease Agreement and accept the performance by LESSEE of its obligation
hereunder. LESSEE shall execute any agreement which may be required by LESSOR in
confirmation with such subordination and submit whatever public finance data may
normally be requested by any trust insurance, bank or other recognized lending
institution.

Once LESSOR shall have notified LESSEE in writing that the former has assigned
its interest in this Lease Agreement to any lending institution as security for
a debt or other obligation of LESSOR, LESSOR shall not have the power to amend
this Lease Agreements so as to reduce the rent, decrease the term or modify or
negate any substantial obligation without the written consent of such lending
institution. Such obligation shall continue until the lending institution has
notified LESSEE in writing that such assignment has been terminated, in the
understanding that if LESSOR fails to obtain such lending institution’s approval
to carry out the foregoing, the amendment of the terms above mentioned shall
have no effect whatsoever as against such lending institution. In addition, if
the lending institution shall notify LESSEE in writing requiring the payment of
rents hereunder directly to such lending institution or its representative, then
LESSEE shall be obligated to deposit with such lending institution or its
representative each subsequent rental that may become due under this Lease
Agreement (together with any unpaid rent then past due), until the date on which
such lending institution notifies LESSEE authorizing payment of rent to LESSOR
or other party entitled thereto. LESSEE understands and agrees that except for
the advanced rental payments provided for in the Miscellaneous Section
hereunder, and the security deposit mentioned in Clause XXVI-F of this Lease
Agreement, LESSOR may not collect any rent more than one (1) month in advance
and LESSEE, and at the request of LESSOR, shall provide a statement that no such
advanced payment has been made. Such document shall be binding upon LESSEE as
against the lending

 

 

 

 

 

[g201611231718032443966.jpg]

--------------------------------------------------------------------------------



 

vencidas con anterioridad), hasta la fecha en que la institución financiera
notifique al ARRENDATARIO su autorización para que las rentas se paguen al
ARRENDADOR o a cualquier otra persona que tenga derecho de recibirlas. El
ARRENDATARIO entiende y está de acuerdo en que con excepción del anticipo de
rentas mencionado en los Acuerdos Misceláneos de este Contrato de Arrendamiento,
y el depósito en garantía a que se refiere el presente Contrato, en la Cláusula
XXVI-F, el ARRENDADOR no podrá cobrar por

adelantado más de un (1) mes de renta y el ARRENDATARIO, a solicitud del
ARRENDADOR proporcionará un documento manifestando que no ha efectuado pagos por
adelantado; este documento será obligatorio para el ARRENDATARIO en relación con
la institución financiera a la que este Contrato se ceda. Asimismo, la
institución financiera no quedará obligada a reconocer aquellos pagos hechos al
ARRENDADOR después de que el ARRENDATARIO haya recibido la notificación que lo
obligue a hacer los pagos a dicha institución financiera, siempre y cuando el
ARRENDADOR esté obligado a restituir dichos pagos a la institución financiera,
sujeto a la tasa de interés aplicable de conformidad con el préstamo al
ARRENDADOR.

XIII.- ACCESO A LA PROPIEDAD ARRENDADA.

Sin excesiva interferencia para la operación del ARRENDATARIO, el ARRENDADOR o
sus representantes autorizados tendrán el derecho de entrar a la Propiedad
Arrendada durante las horas de trabajo del ARRENDATARIO, y a cualquier hora en
caso de emergencia, para inspeccionarla y para hacer reparaciones, y si fuera
autorizado por el ARRENDATARIO, para realizar adiciones o alteraciones a la
Propiedad Arrendada. Por un período que se iniciará ciento ochenta (180) días
antes de la terminación de este Contrato, el ARRENDADOR, tendrá acceso a la
Propiedad Arrendada con el objeto de exhibirla a posibles arrendatarios, y podrá
instalar los anuncios acostumbrados “Se Vende” o “Se Renta” en la Propiedad
Arrendada. Excepto en casos de emergencia, el ARRENDADOR deberá notificar
oportunamente con anticipación al ARRENDATARIO antes de entrar a la Propiedad
Arrendada.



XIV.- DAŃOS O DESTRUCCION.

A.-Total. En caso de que todo o una parte

institution to which this Lease Agreement may be assigned. In addition, the
lending institution shall not be bound to recognize those payments made to
LESSOR after LESSEE has received notice requiring payments to be made to such
lending institutions, provided that LESSOR shall be bound to immediately
reimburse such payments to the lending institution, subject to interest at the
punitive rate of interest under the loan to LESSOR.

XIII.- ACCESS TO LEASED PROPERTY.

Without undue interference to LESSEE’s operation, LESSOR or its authorized
representatives shall have the right to enter the Leased Property during all
LESSEE business hours, and in emergencies at all times, to inspect the Leased
Property and to make repairs, and if approved by LESSEE, additions or
alterations to the Leased Property. For a period of one hundred and eighty (180)
days prior to the termination of this Lease Agreement, LESSOR shall have access
to the Leased Property for the purpose of exhibiting it to prospective tenants
and may post usual “For Sale” or “For Lease” signs upon the Leased Property.
Except in case of Emergency, LESSOR shall timely advance notice to LESSEE before
entering the Leased Property.

XIV.- DAMAGE OR DESTRUCTION.

A.- Total. In the event that the whole or a substantial part of the Leased
Property is damaged or destroyed by fire, act of nature, or any other cause, so
as to make LESSEE unable to continue the operation of its business, LESSOR
shall, within fifteen (15) days from such destruction, determine whether the
Leased Property can be restored within six (6) months, as of the date of such
determination which shall

 

 

 

[g201611231718032733967.jpg]

--------------------------------------------------------------------------------



 

substancial de la Propiedad Arrendada sea dañada o destruida por incendio, actos
de la naturaleza, o cualesquiera otra causa, de tal manera que el ARRENDATARIO
se vea imposibilitado a continuar la operación de sus negocios, el ARRENDADOR
determinará dentro de los (15) quince días posteriores a dicha destrucción, si
la Propiedad Arrendada puede ser restaurada dentro de los siguientes (6) seis
meses, y notificará al ARRENDATARIO de tal determinación dentro de los mismos
(15) quince días Si el ARRENDADOR determine que la Propiedad Arrendada no puede
ser restaurada en el periodo de (6) seis meses, tanto el ARRENDADOR como el
ARRENDATARIO, tendrán el derecho y la opción de terminar en forma inmediata este
Contrato de Arrendamiento, por medio de aviso por escrito hecho a la otra parte,
sin responsabilidad alguna para las partes, excepto la del ARRENDATARIO de estar
al corriente en el cumplimiento de las obligaciones generadas a la fecha, en los
términos del Contrato de Arrendamiento. Si el ARRENDADOR determinara que la
Propiedad Arrendada puede ser restaurada dentro del término de (6) seis meses a
partir de la fecha de determinación, el ARRENDADOR, deberá a su propio costo y
de acuerdo a la cantidad entregada al ARRENDADOR, por el pago del seguro
requerido en la Cláusula VI anteriormente señalada. procederá dillgentemente a
reconstruir las Mejoras del ARRENDADOR, en tal caso, el ARRENDADOR, aceptará a
su elección y en lugar de la renta durante el periodo que el ARRENDATARIO este
privado del uso de la propiedad arrendada, el pago del seguro de daños
consecuenciales a que se refiere la Cláusula VI anterior, o la fianza aplicable
al pago de renta en cumplirniento de otras obligaciones. Durante el periodo de
reconstrucción, el ARRENDATARIO, no tendrá obligación de pagar la renta. En el
caso que la Propiedad Arrendada no fuere restaurada dentro de seis (6) meses
como fue determinado por el ARRENDADOR, el ARRENDADOR tendrá un periodo de
gracia de treinta días para completar la construcción de las mejoras del
ARRENDADOR a partir del último dla de los seis (6) meses. Ante la no entrega por
parte del ARRENDADOR de las Mejoras reconstruidas en su condición existente
antes de la catástrofe, para el último día del periodo de gracia de treinta (30)
dlas, el ARRENDATARIO, tendrá el derecho de dar por terminado el arrendamiento,
mediante aviso efectuado al ARRENDADOR.

El derecho a terminar este Contrato por el ARRENDATARIO estará sujeto al

occur within such fifteen (15) days. If LESSOR determines that the Leased
Property cannot be restored within six (6) months, either LESSOR or LESSEE shall
have the right and option to immediately terminate this Lease Agreement, by
advising the other thereof by written notice, without any responsibilities to
the parties, except for that of LESSEE to be in compliance with all obligations
generated to date in the terms of this Agreement. If LESSOR determine that the
Leased Property can be restored within said six (6) months as of the date of
determination, LESSOR shall at its own cost and according to the amount
delivered to LESSOR as payment of insurance required in terms of Clause VI
herein, will proceed diligently to reconstruct LESSOR’S Improvements, and in
such event, LESSOR will accept, at its election, in lieu of the rent during this
period, proceeds from rental insurance policy as per Clause VI above, or the
bond applicable to payment of rent and compliance of other obligations. During
the period of reconstruction, LESSEE will not be obligated to pay rent. In the
event that the Leased Property is reconstructed within the six (6) months period
as determined by LESSOR, LESSOR will have a cure period of thirty days,
beginning the last day of the six (6) months period, to accomplish finishings on
LESSOR’S Improvements, not completed by the end of the six months reconstruction
period. Upon failure to deliver LESSOR’s Improvements in a reconstructed fashion
to their existing condition prior to the catastrophe by the last day of the cure
period of thirty days, LESSEE will have the right to terminate this Lessee
Agreement, by written notice given to LESSOR. The right to terminate this
Agreement by LESSEE, will be subject to the payment of the Improvements
constructed by LESSOR in accordance to the Insurance that LESSEE is obliged to
have in full force and effect at all times throughout the Lease Term.

B.- Partial. In the event the said damages caused to the Leased Property does
not prevent LESSEE from continuing the normal operation of

 

 

 

 

 

 

[g201611231718033133968.jpg]

--------------------------------------------------------------------------------

 

pago de las Mejoras construldas por el ARRENDADOR de conformidad con el seguro
que es ARRENDATARIO esta obligado a mantener vigente en todo momento durante el
Término de Arrendamiento.

B.- Parcial. En caso de que los mencionados daños causados a la Propiedad
Arrendada no impidan al ARRENDATARIO continuar la operación normal de sus
negocios en la Propiedad Arrendada, el ARRENDADOR y el ARRENDATARIO deberán
reparar dichos daños, cada uno reconstruyendo la porción de las mejoras por la
que cada una de ellas era responsable en la construcción inicial; en el
entendido de que durante el período que corresponda a la reparación de las
Mejoras del ARRENDADOR, la renta pagadera en los términos de este Contrato por
el ARRENDATARIO será prorrateada en proporción a la interferencia que sufra el
ARRENDATARIO en el uso y posesión de la Propiedad Arrendada causada por dichos
daños y reparaciones, única y exclusivamente cuando el ARRENDATARIO esté al
corriente en todas sus obligaciones, en particular respecto de la adquisición de
seguro y su efectividad en términos de la Cláusula VI del presente y por
consiguiente, que la compañía aseguradora responda por el siniestro, En tal caso
el ARRENDADOR aceptará, a su elección. y a falta del pago prorrateado de la
renta aqul prevista, durante el periodo en que el ARRENDATARIO sea parcialmente
desposeldo del uso u posesión de la Propiedad Arrendada, cualquier pago de la
renta asegurada o la fianza aplicable a renta y otros pagos.

XV. LIMITACIÓN DE RESPONSABILIDAD

Con excepción de cualesquiera actos intencionales o negligentes u omisiones del
ARRENDADOR, de sus agentes o empleados, el ARRENDADOR no será responsable para
con el ARRENDATARIO ni para con cualquier otra persona, por cualesquier pérdida
o daño de ninguna clase, causados por actos intencionales o negligentes u
omisiones del ARRENDATARIO o de otros ocupantes del Parque Industrial o de las
propiedades adyacentes o del público, y otras causas fuera del control del
ARRENDADOR, incluyendo en forma enunciativa y no limitative, la falta de entrega
o cualquier interrupción en los servicios públicos o de cualquier otro servicio,
ya sea que éste ocurra en la Propiedad Arrendada o cerca de ella. El
ARRENDATARIO reconoce que de tiempo en tiempo se efectuarán adiciones,

its business on the Leased Property, LESSOR and LESSEE shall repair said damage,
each party reconstructing that portion of the improvements for which it was
responsible in the original construction; provided that during the period
required for such repair work of LESSOR’S Improvements, the rent payable
hereunder by LESSEE shall be equitably prorated for the interference with
LESSEE’S use and possession of the Leased Property caused by such damage and
repairs, exclusively when LESSEE is up to date with compliance of all its
obligations, in particular in regards to insurance acquisition and effectiveness
as referred in Clause VI herein and thus, that the insurance company has
responded for the sinister. In that event LESSOR will accept, at its election
and in lieu of any prorated payment of the rent hereunder, during the period
when LESSEE is partially deprived of the use and possession of the Leased
Property, any payment of the rent insurance or a bond applicable for rent and
other payments

XV. LIMITATION OF LIABILITY.

Except for intentional or negligent acts or omissions of LESSOR, its agents or
employees, LESSOR shall not be liable to LESSEE or to any other person
whatsoever for any loss or damage of any kind or nature caused by the
intentional or negligent acts or omissions of LESSEE or other occupants of the
Industrial Park or of adjacent property, or the public, or the causes beyond the
control of LESSOR, including but not limited to any, failure to furnish or any
interruption of any utility or other services in or about the Leased Property.
LESSEE recognizes that additions, replacements and repairs to the Industrial
Park will be made from time to time, provided that the same shall not
substantially interfere with LESSEE’S use and enjoyment of the Leased Property.

XVI.- INDEMNIFICATION.

LESSEE agrees to indemnify and save LESSOR harmless from any kind or nature
whatsoever,

 

 

 

 

 

 

[g201611231718033383969.jpg]

--------------------------------------------------------------------------------



 

composturas y reparaciones al Parque Industrial, pero lo anterior no deberá
interferir en forma substancial con el uso y goce por parte del ARRENDATARIO de
la Propiedad Arrendada.

XVI.- INDEMNIZACION.

El ARRENDATARIO conviene en indemnizar y dejar a salvo al ARRENDADOR de
cualquier demanda por daños y perjuicios de cualquier clase o naturaleza que
resulten de actos negligentes u omisiones del ARRENDATARIO o sus contratistas,
licenciatarios, agentes, invitados o empleados, o que se deriven de accidentes,
lesiones o daños causados en cualesquiera forma a personas o bienes que ocurran
en o cerca de la Propiedad Arrendada, o áreas adyacentes a la Propiedad
Arrendada, así como de los costos y gastos, incluyendo honorarios de abogado en
que por tal motivo se incurra.

El ARRENDADOR indemnizará y dejará a salvo al ARRENDATARIO de cualquier daño o
perjuicio al ARRENDATARIO o sus agentes o empleados y de toda responsabilidad
por causa de lesiones o daños causados a terceras personas, o por daños a la
propiedad por terceras personas que ocurran mientras se encuentren legalmente
dentro de la Propiedad Arrendada que resulten de actos negligentes u omisiones
del ARRENDADOR, sus agentes o empleados, así como de los costos y gastos,
incluyendo honorarios de abogado en que por tal motivo se incurra.

XVII.- NOTIFICACIONES.

Todas las notificaciones a que se refiere el presente Contrato deberán ser
dirigidas al domicilio que se menciona en las Declaraciones anteriores a la
atención del Sr. Jaime Miguel Roberts Vildosola con copia al Sr. Eduardo Mendoza
en Km 10.5 Carretera a San Luis. Ex Ejido Coahuila, Mexicali, Baja California,
Mexico o a cualquier otro domicilio y nombres que de tiempo en tiempo sea
proporcionado por las partes. Dichas notificaciones serán hechas por escrito y
enviadas por correo certificado, por fax, o entregados personalmente cuando sea
posible, y surtirán efectos siete (7) días después de la fecha enviada por
correo o en la fecha en que se entreguen personalmente. Las notificaciones por
duplicado se enviarán por correo aéreo certificado, porte pagado, a aquellas
direcciones que en forma adicional soliciten de tiempo en tiempo cualesquiera de
las partes por escrito.

arising from any negligent acts or omissions of LESSEE, or its

contractors, licensees, agents, invitees or employees, or arising from any
accident, injury or damage whatsoever caused to any person or property occurring
in or about the Leased Property, or the areas adjoining the Leased Property, and
from and against all costs and expenses, including attorney’s fees, incurred
thereby.

LESSOR will indemnify and will hold LESSEE harmless from any injury or damage to
LESSEE or its agents or employees and from any and all liability for injury to
third persons or damage to the property by third persons while lawfully upon the
Leased Property occurring by reason of any negligent acts or omissions of
LESSOR, its agents or employees, and from and against all costs, and expenses,
including attorney’s fees, incurred thereby.

XVII.- NOTICES.

All notices under this Lease Agreement shall be forwarded to the address
mentioned in the Recitals above in care of Mr. Jaime Miguel Roberts Vildosola
copied to Eduardo Mendoza at Km 10.5 Carretera a San Luis. Ex Ejido Coahuila.
Mexicali, Baja California, Mexico, or such other addresses and names as may from
time to time be furnished by the parties hereto. Said notices shall be in
writing and sent registered mail, by fax, or hand-delivered when possible, and
shall be effective seven (7) days after the date of mailing thereof, or on the
date they are hand-delivered. Duplicate notices shall be sent by certified
airmail, postage prepaid, to such additional addresses as may from time to time
be requested in writing by the parties hereto.

XVIII.- ENVIROMENTAL PROVISIONS.

LESSOR delivers LESSEE the Leased Property free of contamination according to
the certificate issued by the expert registered before the Ministry of
Environmental Protection in the State as specialist on Ecological Restoration
and Preservation, a copy if which is hereby delivered

 

 

 

 

 

 

 

 

 

[g201611231718033953970.jpg]

--------------------------------------------------------------------------------



 

XVIII.- DISPOSICIONES AMBIENTALES.

El ARRENDADOR entrega la Propiedad Arrendada libre de contaminación de
conformidad con el certificado expedido por el perito registrado ante la
Secretaría de Protección al Ambiente en el Estado como Restaurador y Preservador
Ambiental, cuya copia en este acto se entrega al ARRENDATARIO quien a su vez la
recibe de conformidad.

El ARRENDATARIO entregará al ARRENDADOR, el certificado expedido por las
Autoridades Ambientales competentes por el cual se autorizan las actividades del
ARRENDATARIO. El ARRENDATARIO en este acto se obliga a notificar por escrito al
ARRENDADOR, dentro de un periodo de quince (15) días naturales, inmediatamente
posteriores a que el ARRENDATARIO cambie sus actividades autorizadas.

El ARRENDATARIO es responsable de todo y cualesquier acto, hecho u omisión que
pueda producir cualquier desequilibrio ecológico, daño ambiental,
responsabilidad o reclamación de responsabilidad de todos los materiales y
desechos industriales que contaminen la Propiedad Arrendada en el presente o
futuro, y mantendrá al ARRENDADOR libre y a salvo de cualesquier reclamación,
incluyendo los honorarios de abogado y consultores, ingenieros y cualesquier
gasto relacionado con la solución de la misma. Esta responsabilidad perdurará
sin importar que el presente Contrato sea terminado por cualesquier causa, y en
el entendido que de que la autoridad ambiental competente determine el impacto
causado por el ARRENDATARIO. El costo de cualquier estudio o actividad necesaria
o relacionada con el impacto ambiental será pagado por el ARRENDATARIO.

El ARRENDADOR conducirá una inspección cada seis (6) meses, para verificar
cualquier acto que pueda producir un cambio en las condiciones de la Propiedad
Arrendada y para asegurarse de que no haya áreas contaminadas por material o
desecho industrial. El resultado de dicha inspección o la falta de su conducción
no liberará en forma alguna al ARRENDATARIO de sus obligaciones bajo el presente
Contrato. En caso de que cualquier área se detecte contaminada, el ARRENDATARIO
a su exclusiva cuenta y gasto

in this act to LESSEE, whom in turn, receives it in conformity.

LESSEE will deliver LESSOR, copy of the pertinent certificate issued by the
competent Environmental Authorities whereby LESSEE’s activities is authorized.
LESSEE is hereby bound to provide written notice to LESSOR within a fifteen (15)
calendar day period immediately after LESSEE changes its authorized activity.

LESSEE is responsible for any and all acts, facts or omissions throughout the
Lease Term that can produce any ecological imbalance, environmental damage,
responsibility or claim of responsibility for all material and industrial waste
that contaminates the Leased Property in the present or future and will save
LESSOR harmless of any and all claims, including attorneys’, consultants and
engineer’s fees and any cost related with the solution of the same. This
responsibility will endure regardless of that this Agreement is terminated by
any reason, and provided a competent environmental authority determines such
impact as caused by LESSEE. The cost of any study or activity necessary or in
relation to any environmental impact caused by LESSEE will be paid by LESSEE.

LESSOR will conduct an inspection every six (6) months, to verify any act that
may produce a change in the conditions of the Leased Property and to make sure
there are no contaminated areas by material and industrial waste. The result of
said inspection, nor the failure to conduct it shall in any form waive LESSEE’s
responsibilities under this Agreement. In the event that any area are detected
to be contaminated, LESSEE to its sole cost and expense will apply the measures
necessary and satisfactory to LESSOR in order to solve, regenerate, recover,
renovate and restore the environmental conditions that prevailed at Commencement
Date.

If in a ten (10) calendar day period after knowledge of a variation of
environmental

 

 

 

 

 

[g201611231718034153971.jpg]

--------------------------------------------------------------------------------



 

aplicará las medidas necesarias y satisfactorias para el ARRENDADOR a efecto de
solventar, regenerar, recuperar, renovar y reparar las condiciones ambientales
prevalecientes en la Fecha de Inicio.

Si en un periodo de diez (10) días naturales luego de que se tenga conocimiento
de alguna variación de las condiciones ambientales prevalecientes en la Fecha de
Inicio, el ARRENDATARIO no ha iniciado la implementacibn de medidas para
reparar, el ARRENDADOR a la cuenta y gasto del ARRENDATARIO aplicará tales
medidas y notificara a las Autoridades Ambientales para que realice los
procedimientos para prevenir y evitar que el ARRENDATARIO continue causando
daños ambientales. En caso de que el ARRENDATARIO no cumpla con la
implementación de la totalidad de las medidas de reparación en el término que el
ARRENDADOR haya autorizado se le otorgue para el efecto, el ARRENDATARIO se hará
responsable de su demora y establecerá el tiempo necesario para ello, a
satisfacción del ARRENDADOR.

A la terminación del presente Contrato, y para que la entrega física de la
Propiedad Arrendada sea aceptada, el ARRENDATARIO debera presentar y entregar al
ARRENDADOR un certificado expedido por un perito registrado ante la Secretaría
de Protección al Ambiente en el Estado como especialista en Restauración y
Preservación Ambiental que haya sido previamente autorizado por el ARRENDADOR,
en que se certifique que la Propiedad Arrendada está libre de contaminación.

XIX.- INCUMPLIMIENTO POR PARTE DEL ARRENDATARIO.

A.- Cada uno de los siguientes casos serán considerados como incumplimiento por
parte del ARRENDATARIO:

1. - Desocupar o abandonar la Propiedad Arrendada; el ARRENDADOR considerará que
el edificio se encuentra abandonado cuando el ARRENDATARIO cierra sus
operaciones, finiquita a todos sus empleados y deja de pagar la renta de uno o
más meses. Bajo estas circunstancias el ARRENDADOR podrá proceder a ocupar el
edificio una vez haya notificado al ARRENDATARIO bajo los términos que se
establecen en este contrato, y que no se reciba

conditions prevailing at Commencement Date, LESSEE has not initiated
implementation of measures to restore, LESSOR at LESSEE’S sole cost and expense
will apply such measures and will notify the competent Environmental Authority
in order to further prevent and avoid that LESSEE continue to cause
environmental damage. In the event that LESSEE fails to comply with
implementation of all repair measures within the term authorized by such
competent environmental authorities, LESSEE will be held responsible for such
delay and shall nevertheless proceed to cure such damage as may be ordered by
LESSOR.

Upon termination of this Agreement, and for physical delivery of the Leased
Property to be accepted, LESSEE shall present and deliver to LESSOR a
Certificate issued by an expert registered before the Ministry of Environmental
Protection in the State as specialist on Ecological Restoration and
Preservation, acceptable to LESSOR, certifying that the Leased Property is free
of contamination.

XIX.- LESSEE’s DEFAULT.

A.- Each of the following shall be a default of LESSEE:

1.- Vacating or abandonment of the Leased Property; LESSOR shall consider the
building abandoned when LESSEE closes its operations, terminates all employees
and stops making payment of rent for one or more months. Under such
circumstances LESSOR may proceed to take over the building after notifying
LESSEE under the terms hereunder provided, and no answer is received for a
period of ten (10) calendar days following such notice. For such purpose, LESSOR
is hereby expressly authorized by LESSEE to request the competent Court under a
voluntary jurisdiction procedure to be given possession of the building using
any legal means provided by Law, and expressly waiving LESSEE the right to be
notified due to prior notice of abandonment. This procedure may be observed
independently of any other remedies of LESSOR as provided hereunder.

 

 

 

 

 

[g201611231718034323972.jpg]

--------------------------------------------------------------------------------



 

respuesta en un periodo de diez (10) días naturales siguientes a tal aviso. Por
tal motivo, el ARRENDADOR en este acto queda expresamente autorizado por el
ARRENDATARIO para solicitar al Juzgado competente mediante el procedimiento de
jurisdicción voluntaria que se le otorgue posesión del edificio utilizando los
medios legales que otorga la Ley, y renunciando expresamente el ARRENDATARIO al
derecho a ser notificado debido al aviso de abandono anterior. Este
procedimiento podrá observarse independientemente de cualesquier otro recurso
utilizado por el ARRENDADOR y que se establece en este contrato. coma

2. - La falta de pago de cualesquier mensualidad de renta devengada y pagadera
en la fecha de vencimiento en caso de que dicho incumplimiento continuará por un
periodo de cinco (5) días posteriores a la notificación de dicho incumplimiento.

3.- Incumplimiento en la ejecución de cualquier pacto, acuerdo, contratos u
obligaciones del ARRENDATARIO en los términos de este Contrato, si dicho
incumplimiento continua diez (10) días naturales después del aviso por escrito
del ARRENDADOR al ARRENDATARIO en el que se requiera su cumplimiento(o durante
un período razonable que fuere necesario para remediar el incumplimiento) que
otorgue el ARRENDADOR, cuando no se haya previsto término expreso;

4. - Una cesión general por el ARRENDATARIO para el beneficio de acreedores.

5.- Petición voluntaria de una declaración de quiebra por el ARRENDATARIO o
petición de una declaración involuntaria de quiebra por los acreedores del
ARRENDATARIO, si dicha petición permanece sin retirarse por un periodo de
treinta (30) días naturales;

6. - El nombramiento de un Depositario Judicial que tome posesión substancial de
todos los bienes del ARRENDATARIO o de este arrendamiento, si permanece dicha
disposición judicial sin retirarse por un periodo de treinta (30) días naturales
o;

7.- Incumplimiento por parte del ARRENDATARIO de la resolución definitiva y
firme emitida por las Autoridades Ambientales del Gobierno Mexicano, en relación
con la ejecución de sus actividades o con el uso y operación de cualesquier
equipo por parte del ARRENDATARIO que pudiera ser

2.- Failure to pay any installment of rent due and payable hereunder upon the
date when said payment is due, if such failure continues for a period of five
(5) days after written notice of such default.

3.- Default in the performance of any of LESSEE’s covenants, agreements or
obligations hereunder, said default continuing for ten (10) calendar days after
written notice requiring such performance given by LESSOR to LESSEE (or for any
reasonable period necessary for LESSEE to cure said default) given by LESSOR,
when no express period is stated;

4.- A general assignment by LESSEE for the benefit of creditors;

5.- The filing of a voluntary petition in bankruptcy by LESSEE or the filing of
an involuntary petition by LESSEE’s creditors, said petition remaining
undischarged for a period of thirty (30) calendar days;

6.- The appointment of a Receiver to take possession of substantially all of
LESSEE’s assets or of this leasehold, said receivership remaining undissolved or
unstayed for a period of thirty (30) calendar days after the levy thereof; or

7.- Failure by LESSEE to comply with any and all applicable laws and
regulations, or definitive resolutions of any Environmental Agency of the
Government of Mexico, as determined by the corresponding Environmental
Authorities, in connection with the performance of their activities or the use
or operation of any equipment by LESSEE that may be considered as contaminating
by such Governmental Office, and failure to comply with any and all
recommendations, so given by said Governmental Office.

B.- Upon the occurrence of any of the foregoing defaults, LESSOR shall have the
right, at its option, and in addition to other rights or remedies

 

 

 

 

 

 

 

[g201611231718034543973.jpg]

--------------------------------------------------------------------------------



 

considerada como contaminante por dicha Autoridad Gubernamental, así como el
incumplimiento respecto de cualesquier ley, reglamento o recomendación efectuada
por dicha Autoridad en relación con dicho asunto.

B.- En cualquiera de los casos anteriores, el ARRENDADOR a su opción tendrá el
derecho, además de utilizar cualesquier recurso otorgado por la ley, de reclamar
daños, de rescindir de inmediato este Contrato de Arrendamiento y exigir al
ARRENDATARIO la desocupación de la Propiedad Arrendada, sin afectar los derechos
del ARRENDADOR de acuerdo a los términos del párrafo A), 1) de esta Cláusula, y
particularmente el derecho de recaudar las rentas restantes del término de
arrendamiento de este contrato.

XX.- DERECHO A SUBSANAR EL INCUMPLIMIENTO DE LAS OBLIGACIONES.

En caso de que el ARRENDATARIO no cumpla con cualesquier término o estipulación
contenida en este Contrato, (excepto la falta de pago de rentas y cuota de
mantenimiento), el ARRENDADOR podrá, sin estar obligado a ello, y en cualquier
momento después de aviso por escrito dado con diez (10) días, subsanar dicho
incumplimiento, incluyendo la aplicación de mecanismos de restauración en caso
de contaminación o hacer reparaciones a la Propiedad Arrendada por cuenta y
gasto del ARRENDATARIO. Si el ARRENDADOR, en virtud de dicho incumplimiento,
paga cualesquier cantidad o debe efectuar gastos, incluyendo honorarios de
abogados, las cantidades que haya pagado o erogado junto con todos los
intereses, costos y daños, serán pagados por el ARRENDATARIO al ARRENDADOR el
primer día del mes siguiente en que dichos gastos fueron incurridos.

Si cualquier pago de renta o cualesquier otro pago no son efectuados
inmediatamente después de ser exigibles, generarán intereses a razón del diez
(10%) por ciento mensual a partir de la fecha en que se hicieran exigibles,
hasta su liquidación total. Esta estipulación no se entenderá como liberación
del ARRENDATARIO de cualquier incumplimiento al efectuar los pagos a tiempo y en
la forma que se establece en este Contrato. Los intereses, gastos y daños
mencionados anteriormente, serán cobrados del ARRENDATARIO mediante el ejercicio
por parte del ARRENDADOR del derecho de obtener pago de daños y perjuicios en
los términos de esta

granted by law, including the right to claim damages, to immediately rescind
this Lease Agreement and evict LESSEE from the Leased Property, without
affecting the rights of LESSOR under the terms of paragraph A), 1) of this
Clause, and particularly the right to collect the remaining rents for the
contractual lease term.

XX.- RIGHT TO CURE DEFAULTS.

In the event of LESSEE’s breach of any term or provision herein, (except payment
of rents and maintenance fee), LESSOR may, without any obligation to do so at
any time after ten (10) days written notice, cure such breach or default
including the application of mechanisms of restoration in the event of
contamination or make repairs to the Leased Property, for the account and at the
expense of LESSEE, If LESSOR, by reason of such breach or default, pays any
money or is compelled to incur any expense including attorney’s fees, the sums
so paid or incurred by LESSOR with all interest, cost and damages, shall be paid
by LESSEE to LESSOR on the first day of the month after incurring such expenses.

If any installment of rent or any other payment is not paid promptly when due,
it shall bear interest of ten (10%) percent, monthly from the date on which it
becomes delinquent until paid. This provision is not intended to relieve LESSEE
from any default in the making of any payment at the time and in the manner
herein specified. The foregoing interests, expenses and damages shall be
recoverable from LESSEE by exercise of LESSOR’s right to recover damages under
this Clause. Nothing in this Clause affects the right of LESSORto
indemnification by LESSEE for liability arising prior to the termination of this
Lease for personal injuries or property damage.

 

 

 

 

 

 

 

 

 

[g201611231718034783974.jpg]

--------------------------------------------------------------------------------



 

Cláusula. Nada de lo contenido en la presente Cláusula afecta el derecho del
ARRENDADOR para ser indemnizado por el ARRENDATARIO, por la responsabilidad
derivada antes de la terminación de este Contrato por lesiones o daños a la
propiedad.

XXI.- RENUNCIA.

En caso de que el ARRENDADOR o el ARRENDATARIO no exijan que la otra parte
cumpla con cualquiera de las obligaciones contenidas en este Contrato, esto no
será interpretado como renuncia a exigir el cumplimiento de la misma obligación
o de otras obligaciones en forma subsecuente. Cualquier consentimiento o
aprobación no se considerará como renuncia o como innecesaria la aprobación o
consentimiento para actos similares o subsecuentes del ARRENDATARIO o del
ARRENDADOR.

XXII.- CERTIFICACIONES.

El ARRENDATARIO, dentro de los diez (10) días siguientes al recibo de la
solicitud por escrito del ARRENDADOR, deberá entregar al ARRENDADOR una
declaración por escrito certificando que este Contrato no ha sido modificado y
se encuentra en vigor (o en caso de que haya habido modificaciones, que las
mismas están vigentes en los términos realizadas); las fechas en que las rentas
y otros cargos hayan sido pagados por adelantado; y que las Mejoras del
ARRENDADOR han sido terminadas en forma satisfactoria. Es la intención que dicha
declaración pueda ser tomada en cuenta por cualquier persona, posible comprador
o institución financiera interesada en la Propiedad Arrendada.

XXIII.- RETENCION DE LA PROPIEDAD ARRENDADA.

Si el ARRENDATARIO permanece en posesión de la Propiedad Arrendada, como
consecuencia de la negligencia u omisión del ARRENDATARIO, después del
vencimiento de este Contrato, el ARRENDATARIO pagará al ARRENDADOR una pena
convencional mensual igual al ciento veinte (120%) por ciento sobre el importe
del arrendamiento mensual, a partir de la fecha de vencimiento del Contrato de
Arrendamiento y hasta en tanto el ARRENDATARIO haya entregado al ARRENDADOR la
posesión de la Propiedad Arrendada, o celebrado un nuevo Contrato de
Arrendamiento. Esta estipulación no

In the event LESSOR or LESSEE does not compel the other to comply with any of
the obligations hereunder, such action or omission shall not be construed as a
waiver of a subsequent breach of the same or any other provision. Any consent or
approval shall not be deemed to waive or render unnecessary the consent or
approval of any subsequent or similar act by LESSEE or LESSOR.

XXII.- CERTIFICATES.

LESSEE shall, within ten (10) days of receipt of a written request made by
LESSOR, deliver to LESSOR a statement in writing certifying that this Lease
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same are in full force and effect as modified); the
dates to which the rent and any other charges have been paid in advance, and
that LESSOR’s Improvements have been satisfactorily completed. It is intended
that any such statement may be relied upon by any person, prospective purchaser
or lending institution interested in the Leased Property.

XXIII.- HOLDING OVER.

If LESSEE should remain in possession of the Leased Property, due to LESSEE’s
omission or negligence, after the expiration of this agreement, LESSEE shall pay
LESSOR a monthly penalty equal to one hundred and twenty (120%) percent of the
amount of the monthly rent, as of the expiration date of the Lease Agreement
until LESSEE has delivered to LESSOR possession of the Leased property or
executed a new Lease Agreement. This provision shall not be construed as
granting any right to LESSEE to remain in possession of the Leased Property
after the expiration of the Lease term. LESSEE shall indemnify LESSOR against
any loss or liability resulting from the delay by LESSEE in surrendering the
Leased Property, if such loss or liability is founded on said delay. The parties
agree that LESSEE shall quit and surrender the LEASED PROPERTY at the expiration
of this Lease Agreement.

 

 

 

 

 

 

[g201611231718034973975.jpg]

--------------------------------------------------------------------------------



 

será interpretada en el sentido de que se otorga derecho alguno al ARRENDATARIO
para permanecer en posesión de la Propiedad Arrendada después de la terminación
del Término del Arrendamiento. El ARRENDATARIO deberá indemnizar al ARRENDADOR
contra cualesquier pérdida o responsabilidad que resulte de la demora en la
entrega de la Propiedad Arrendada por el ARRENDATARIO, si dicha pérdida o
responsabilidad se funda en tal demora. Las partes convienen en que el
ARRENDATARIO deberá desocupar y entregar la PROPIEDAD ARRENDADA a la terminación
de este Contrato de Arrendamiento.

XXIV.- ENTREGA.

El último día del término de este Contrato de Arrendamiento o antes, en caso de
que sea terminado anticipadamente de acuerdo con lo establecido en otras
disposiciones de este Contrato de Arrendamiento, el ARRENDATARIO deberá
desocupar y entregar la Propiedad Arrendada, limpia, en buenas condiciones,
junto con todas las alteraciones, adiciones y mejoras que hayan sido hechas en
la misma, excepto por mobiliario, maquinaria y equipo propiedad del ARRENDATARIO
salvo diversa autorización por escrito por el ARRENDADOR. A la terminación de
este Contrato, el ARRENDATARIO deberá retirar inmediatamente todos sus bienes,
excepto por lo mencionado anteriormente, y todo aquello que no haya sido
retirado se considerará abandonado por el ARRENDATARIO. El ARRENDATARIO deberá
reparar cualesquier daño y perjuicio causado a la Propiedad Arrendada por el
retiro de los bienes del ARRENDATARIO.

XXV.- USO Y GOCE PACIFICO.

El ARRENDADOR conviene que el ARRENDATARIO, mediante el pago de las rentas y
demás cantidades que se establecen en este Contrato y mediante el cumplimiento
de todos los términos y disposiciones de este Contrato de Arrendamiento, podrá
ocupar y disfrutar en forma legal y pacifica la Propiedad Arrendada durante el
término del Arrendamiento.

XXVI.- DISPOSICIONES MISCELANEAS

A.- Este documento contiene todas las condiciones y acuerdos entre las partes y
no podrá ser modificado verbalmente ni en alguna otra manera, sino mediante
convenio escrito firmado por los representantes autorizados de

XXIV.- SURRENDER.

On the last day of the term of this Lease Agreement, or the sooner termination
thereof pursuant to other provisions hereof, LESSEE shall quit and surrender the
Leased Property, broom clean, in good condition together with all alterations,
additions and improvements that may have been made to the same, except
furniture, machinery and equipment owned by LESSEE, unless otherwise authorized
in writing by LESSOR. Upon the termination of this Lease Agreement, LESSEE shall
immediately remove all of its property, with the exception noted above, and all
property not removed shall be deemed abandoned by LESSEE. LESSEE shall
immediately repair any and all damage caused to the Leased Property by the
removal of LESSEE’s property.

XXV.- QUIET ENJOYMENT.

LESSOR agrees that LESSEE, upon paying the rent and all other charges provided
for herein and upon complying with all of the terms and provisions of the Lease
Agreement, shall lawfully and quietly occupy and enjoy the Leased Property
during the Lease Term, without disturbance of any one.

XXVI.- MISCELLANEOUS.

A.- This document contains all of the agreements and conditions made between the
parties, and may not be modified orally or in any manner other than by a written
agreement signed by the authorized representatives of the parties.

B.- If any term, covenant, condition or provision of this Lease, or the
application thereof to any person or circumstances, shall to any extent be held
by a court of competent jurisdiction, to be invalid, void or unenforceable, the
remaining terms, covenants, conditions or provisions of this Lease or the
application thereof to any person or

 

 

 

 

 

 

 

 

 

 

 

 

[g201611231718035243976.jpg]

--------------------------------------------------------------------------------



 

ambas partes.

B.- Si cualquier término, pacto, condición o previsión de este Contrato o la
aplicación del mismo a cualquier persona o circunstancia, es declarado invalido,
nulo o no ejecutable en cualquier grado por un tribunal competente, el resto de
los términos, pactos, condiciones o previsiones de este Contrato o la aplicación
del mismo a cualquier persona o circunstancia, deberán permanecer en plena
vigencia y en ninguna forma resultarán por ello afectados, objetados o
invalidados.

C.- En caso de que cualquiera de las paries entablara acción judicial en contra
de la otra parte por la posesion de la Propiedad Arrendada, o para el pago de
cualquier cantidad a que se refiere este Contrato, o en virtud de incumplimiento
de cualquier estipulación en los términos de este Contrato, la parte que obtenga
sentencia favorable tendrá derecho a cobrar de la otra los gastos y costas
correspondientes, incluyendo honorarios de abogados.

D.- Todos los pagos y obligaciones que se requieren conforme a este Contrato de
Arrendamiento serán hechos y ejecutados precisamente en la fecha señalada para
ello y excepto por los períodos de gracia específicos, no se permitirá ningún
retraso o ampliación de los mismos. Desde este momento se acuerda por las partes
que atendiendo a que el primer mes de renta iniciará a partir del día 8 de
noviembre del año 2007, su pago deberá realizarse dentro de los primeros cinco
(5) días siguientes a dicha fecha; en el mismo sentido, en virtud de que dicho
pago corresponde al periodo parcial de un mes, la cantidad que deberá cubrirse
por EĿ ARRENDATARIO por el mes de noviembre del 2007 será el monto de $
15,462.78 dólares. De igual forma, la cuota de mantenimiento que deberá cubrirse
para dicho periodo será la cantidad de $ 754.28 dólares.

E.- Los títulos y subtítulos de las Cláusulas de este documento no tendrán
efecto alguno en la interpretación de los términos y disposiciones de este
Contrato de Arrendamiento.

F.- El ARRENDATARIO en este acto entrega la cantidad de US$ 40,337.70 dólares
equivalences a dos (2) meses de renta, más el Impuesto al Valor Agregado (IVA)
de cada uno. El equivalentes a dos (2) meses de renta como depósito en garantía
por el cumplimiento de las obligaciones

circumstances, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

C.- In the event that either party should bring an action against the other
party for the possession of the Leased Property or for the recovery of any sum
due hereunder, or because of the breach of default of any covenant in this Lease
Agreement, the prevailing party shall have the right to collect from the other
party its relevant costs and expenses, including attorney’s fees.

D.- Every payment and performance required by this Lease Agreement, shall be
paid and performed on the date specified for such payment or performance and
except for the specific grace periods herein, no delay or extension thereof
shall be permitted. From this moment the parties agree that because the first
month of rent will initiate upon the 8th day of November of year 2007, its
payment shall be realized between the first five (5) days next to such date; in
the same terms, in attention that such payment corresponds to the partial period
of a month, the quantity that should be paid by the LESSEE for the month of
November of 2007 will be the amount of $ 15,462.78 dollars. Under the same
terms, the maintenance fee that will be cover for such period will be the amount
of $ 754.28 dollars.

E.- The titles and subtitles to the Clauses of this document shall have no
effect on the interpretation of the terms and provisions contained in this Lease
Agreement.

F.- LESSEE hereby delivers the amount of US$ $ 40,337.77 dollars equivalent to
two (2) months rent, plus Value Added Tax of each. The equivalent to two (2)
months rent as deposit in guaranty for compliance of the obligations assumed
hereunder by LESSEE, including but not limited to payment of rents,
environmental damage or contamination of the Leased Property and shall be
reimbursed to LESSEE by LESSOR upon termination of the Lease Agreement, once
LESSEE provides evidence that all obligations have been complied with and that
there are no pending payments in relation to the obligations assumed herein,
otherwise LESSOR is expressly authorized to use such deposit to cover amounts

 

 

 

 

[g201611231718035513977.jpg]

--------------------------------------------------------------------------------



 

asumidas en este Contrato por el ARRENDATARIO, incluyendo pero no limitado al
pago de rentas, daños ambientales o contaminación a la Propiedad Arrendada, y
será devuelto al ARRENDATARIO por el ARRENDADOR al término de este Contrato de
Arrendamiento, una vez que el ARRENDATARIO compruebe que se ha cumplido con
todas las obligaciones, de otra forma el ARRENDADOR queda expresamente
autorizado a utilizar tal depósito para cubrir las cantidades que se adeudaren
por cualquier concepto al ARRENDADOR.

G.- Las partes convienen que este Contrato de Arrendamiento estará regido por
las Leyes del Estado de Baja California.

H.- Para todo lo relativo a la interpretación y cumplimiento de este Contrato,
las partes expresamente se someten a la jurisdicción de los Tribunales de la
Ciudad de Mexicali, Estado de Baja California, renunciando a cualquier otro
fuero que por razón de su domicilio presente o futuro o por cualquier otra causa
pudiera llegar a corresponderles.

I.- Siempre que se requiera el previo consentimiento de alguna de las partes, ya
sea por escrito o manifestado en cualquier otra forma, como condición para que
la otra parte ejecute algún acto, dicha parte conviene en no negar tal
consentimiento en forma arbitraria.

J.- Cada una de las partes se obliga a firmar aquellos documentos adicionales
que requiera la otra parte, pero solamente cuando dicho documento tenga por
objeto dar efectos legales a los derechos establecidos en este Contrato de
Arrendamiento.

K.- La entrega de este documento para su revisión y firma por el ARRENDATARIO,
no constituye reserva de, ni opción de arrendamiento, y no tendrá valor alguno
como Contrato de Arrendamiento mientras no sea firmado y entregado por ambas
partes, ARRENDADOR y ARRENDATARIO.

L.- Este Arrendamiento, y cada uno de sus términos y disposiciones, serán
obligatorios, y redundarán en beneficio de las partes y sus respectivos
sucesores o cesionarios, sujetos a las previsiones aquí estipuladas. Cuando se
haga referencia al ARRENDADOR en el presente Arrendamiento, dicha referencia se
entenderá que

owed under any title to LESSOR.

G.- The parties agree that this Lease Agreement shall be governed by the Laws of
the State of Baja California.

H.- For everything pertaining to the interpretation and compliance of this Lease
Agreement the parties thereby expressly submit to the jurisdiction of the Civil
Courts of the City of Mexicali, State of Baja California, expressly waiving any
other jurisdiction which might be applicable by reason of their present or
future domiciles or otherwise.

I.- Whenever the prior consent of either party, written or otherwise, is
required as a condition for any act by the other party under this Lease
Agreement, such party agrees not arbitrarily to withhold such consent.

J.- Each party shall execute such further documents as shall be requested by the
other party, but only to the extent that the effect of said documents is to give
legal effect to rights set forth in this Lease Agreement.

K.- Submission of this instrument for examination or signature by LESSEE does
not constitute a reservation of or option to lease, and it is not effective as a
lease or otherwise until execution and delivery by both LESSOR and LESSEE.

L.- This Lease Agreement and each of its covenants and conditions shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective assignees, subject to the provisions hereof. Whenever in this Lease a
reference is made to LESSOR, such reference shall be deemed to refer to the
person in whom the interest of the LESSOR hereunder shall be vested. Any
successor or assignee of LESSEE who accepts an assignment of the benefit of this
Lease and enters into possession of enjoyment hereunder shall thereby assume and
agree to perform and be bound by, the covenants and conditions hereof.

M.- LESSOR hereby agrees with LESSEE that, if so requested by LESSEE, LESSOR
shall

 

 

 

 

 

[g201611231718035693978.jpg]

--------------------------------------------------------------------------------



 

Arrendamiento, dicha referencia se entenderá que se refiere a la persona que
represente los intereses del ARRENDADOR. Cualquier sucesor o cesionario del
ARRENDATARIO que acepte la cesión a los beneficios del presente Contrato y tome
posesión o goce en este contrato, asume y acepta las obligaciones y condiciones
aquí estipuladas.

M.- El ARRENDADOR conviene con el ARRENDATARIO que, si lo requiere el
ARRENDATARIO, el ARRENDADOR construirá cualesquier mejora adicional en el
edificio sujeto a los terminos y condiciones relativos a las mismas, según se
establece en este Contrato de Arrendamiento.

N.- Sistemas contra Incendios. El ARRENDATARIO garantiza que la Propiedad
Arrendada cuente en todo momento con el sistema básico contra incendio que la
misma requiere considerando su actividad industrial a que se refiere la Cláusula
I del presente, por lo que en este acto, el ARRENDATARIO se obliga a en un
término que no exceda de treinta (30) días naturales, a instalar un sistema
contra Incendios en la Propiedad Arrendada a efecto de que cumpla
exhaustivamente con las disposiciones normativas municipales y la Norma Oficial
Mexicana NOM-002-STPS-1994, Relativa a las condiciones de seguridad para la
prevención y protección contra incendio en los centros de trabajo, considerando
el riesgo que presente la actividad industrial y operaciones de la ARRENDATARIA.

O.- El presente Contrato se firma en Español e lnglés, y en caso de que
resultare alguna inconsistencia con respecto a su interpretación, prevalecerá la
versión en Español.

PARA CONSTANCIA, las partes han celebrado este Contrato de Arrendamiento en la
Ciudad de Tijuana, Estado de Baja California, México, a los 8 días de Octubre
del año dos mil siete.

 

EL ARRENDADOR:

 

Industrias Asociadas Maquiladoras S.A. de C.V.

 

 

Por: Eduardo Mendoza Larios

 



construct any additional Improvements in the building subject to the
stipulations, terms and conditions as established elsewhere in this Lease
Agreement.

N.- Fire Deterrent Systems. LESSEE guarantees that the Leased Property has the
basic system against fires required by the same, without considering the
industrial activity of LESSEE as referred to in clause I herein, thereby LESSEE
hereby is bound to, in a period not to exceed thirty (30) calendar days, install
a fire deterrent system of the Leased Property so that it complies exhaustively
with applicable municipal regulations and the Official Mexican Norm
NOM-002-STPS-1994, relative to the Security Conditions to Prevent and Protect
Against Fire in the Workplace, considering the risk presented by the industrial
activity and operations of LESSEE.

O.- This Agreement is executed in Spanish and English and in the event any
inconsistency arises regarding its interpretation, the Spanish version shall
prevail.

IN WITNESS WHEREOF, the parties have executed this Lease Agreement in the city
of Tijuana, Baja California, Mexico, on the 8th day of October, two thousand and
seven.

 

LESSOR:

Industrias Asociadas Maquiladoras S.A. de C.V.

 

 

By: Eduardo Mendoza Larios

 

LESSEE:

Esterline México S. de R.L. de C.V.

 

/s/ Larry Albert Kring

By: Larry Albert Kring

 

 

 

 






--------------------------------------------------------------------------------



 

 

EL ARRENDATARIO:

Esterline México S. de R.L. de C.V.

 

/s/ Larry Albert Kring

Por: Larry Albert Kring

 

TESTIGOS:

 

 

C. Lope Palomino

 

 

C.

 



WITNESSES:

 

 

Mr. Lope Palomino

 

 

Mr.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

PRIMER  CONVENIO MODIFICATORIO al Contrato de Arrendamiento que celebran  por
una parte INDUSTRIAS ASOCIADAS MAQUILADORAS S.A. DE C.V., de aquí en adelante
descrito como el “ARRENDADOR”, representado por el Sr. Eduardo Mendoza Larios, y
ESTERLINE MEXICO, S. DE R.L. DE C.V., de aquí en adelante referido como el
“ARRENDATARIO”, representado por su representante legal, Sr. Hugo Rubio Jr. , y
con el conocimiento de Esterline Technologies Corporation de aquí en adelante
referido como “GARANTE”, representado por su representante legal, Sr. Albert
Scott Yost, en términos de las siguientes declaraciones y cláusulas:

DECLARACIONES:

Las partes declaran:

I.- Que el ARRENDADOR y el ARRENDATARIO celebraron un Contrato de Arrendamiento
fechado el 8 de  Octubre del 2007 (en lo sucesivo eL “Contrato de
Arrendamiento”), en el cual el ARRENDADOR arrendó un edificio modular al
ARRENDATARIO, localizado en el Camino Vecinal Lote 3, manzana 1 Col. El Realito,
22250, en el Parque Industrial Valle Bonito en la ciudad de Tijuana, Baja
California, identificado como "Edificio Palmera" con una superficie construida
de  49,192.31 pies cuadrados identificado como Módulos 1 y 2 (en lo sucesivo la
Propiedad Arrendada)

II. Que en la Clausula III de dicho “Contrato de Arrendamiento”, identificada
como “Término del Arrendamiento y Fecha de Inicio de Vigencia”, ambas partes
acordaron una vigencia de arrendamiento obligatoria a partir del 8 de Octubre de
2007 y concluyendo el 30 de Noviembre de 2012.

III. Que es su voluntad celebrar este Primer Convenio Modificatorio, y agregarlo
para que forme parte integral del Contrato de Arrendamiento, considerando los
términos y condiciones que se mencionan a continuación, de acuerdo a la voluntad
del ARRENDATARIO de renovar el término del contrato ejerciendo su derecho a la
primera prorroga establecido en el mismo, por un periodo adicional obligatorio
para las partes de cinco (5) años; por lo que  el nuevo término iniciará  el
1ero. de Diciembre de 2012 y concluirá el 30 de Noviembre de 2017.

FIRST AMENDMENT AGREEMENT to the Lease Agreement entered into by and between
INDUSTRIAS ASOCIADAS MAQUILADORAS S.A. DE C.V., hereinafter referred to as
“LESSOR”, represented by Mr. Eduardo Mendoza Larios, and ESTERLINE MEXICO, S. DE
R.L. DE C.V., hereinafter referred to as “LESSEE”, represented by its legal
representative, Mr. Hugo Rubio, Jr., and with the acknowledgement of Esterline
Technologies Corporation, hereinafter referred to as “GUARANTOR” represented by
its legal representative, Mr. Albert Scott Yost, pursuant to the following
recitals and clauses:

RECITALS:

The parties declare:

I.- That LESSOR and the LESSEE have entered into a Lease Agreement dated October
8th, 2007 (hereinafter referred to as the “Lease Agreement”), whereby LESSOR
leased a modular building to LESSEE, located in Camino Vecinal lot 3, block 1 of
Col. El Realito 22250, at Valle Bonito Industrial Park in the city of Tijuana,
Baja California, identified as “Palmera Building”  with a constructed area of
approximately 49,192.31 square feet identified as Modules 1 and 2 (hereinafter
referred to as the “Leased Property”).

II. That according to Clause III of such “Lease Agreement”, identified as “Lease
Term and Commencement Date”, both parties agreed to an obligatory Lease Term
beginning on October 8th, 2007 and ending on November 30th, 2012.

III. That it is their intention to execute this First Amendment Agreement and
add it as part of the Lease Agreement, pursuant to the terms and conditions set
forth below, according to the intention of the LESSEE to extend the Lease Term
executing its right to the first extension established in the Lease Agreement,
for an additional binding term to the parties of five (5)  years commencing on
December 1st 2012 and ending November 30th, 2017.

 

 

 

 

--------------------------------------------------------------------------------

 

IV. Que se acredita la capacidad legal del representante del ARRENDATARIO con
Escritura Pública de fecha 31 de Enero de 2012, Número 25,044 del Volumen 404,
del protocolo a cargo del Licenciado Xavier Ibañez Aldana, Notario Público No. 1
de la Ciudad de Tecate, Baja California y de la cual se tomó razón en el
registro público de la propiedad y de comercio el día 3 de Octubre de 2007, bajo
partida número 5,554,560,  de la Sección Comercio; misma de la que se adjunta
copia certificada al presente marcada como Anexo “A”, para formar parte
integrante del mismo.

En términos de lo anterior, las partes acuerdan como sigue:

C L A U S U L A S:

PRIMERA: PRORROGA DEL TÉRMINO DE ARRENDAMIENTO.

De conformidad con lo establecido en la Cláusula III, letra D, relativa a la
“Opción para Prorrogar” del Contrato de Arrendamiento, el ARRENDADOR y el
ARRENDATARIO acuerdan ejercer su derecho a la primera opción de prórroga a fin
de extender el Término del Arrendamiento por uno nuevo de cinco (5) años
forzosos para las partes; por lo tanto el nuevo término iniciará el 1ero. de
Diciembre de 2012 y debiendo concluir el 30 de Noviembre 2017.

El ARRENDATARIO tendrá derecho a solicitar la renovación del Contrato de
Arrendamiento por dos (2) períodos adicionales mínimos de cinco  (5) años,
mediante aviso por escrito dado al ARRENDADOR por el ARRENDATARIO con un mínimo
de ciento ochenta (180) días naturales de anticipación al vencimiento del
Término de prórroga, siempre y cuando el arrendatario esté al corriente en el
pago de la renta y cualesquier otra obligación a su cargo en los términos del
Contrato de Arrendamiento y sus convenios modificatorios, caso en el que las
partes podrán negociar los términos y condiciones generales por los que se
regirá dicha prorroga.

Las partes convienen que por falta de notificación en tiempo y forma para
ejercer la prórroga referida el párrafo anterior, se entiende que el
ARRENDATARIO no tiene intención de extender el Término de Arrendamiento y en
consecuencia, el ARRENDATARIO, sin que el ARRENDADOR se lo requiera, habrá de
proceder a desocupar la Propiedad Arrendada sin mayor trámite que lo establecido
en este contrato, lo cual deberá suceder también para el caso de que las partes
no hayan llegado a un acuerdo sobre los términos en que se regirá la prorroga y
celebrado el convenio respectivo al menos 45 días naturales antes del comienzo
del Término de prórroga.

 



IV. That the legal capacity of LESSEE’s representative is evidenced in Public
Instrument dated January 31st. 2012, number 25,044, Volume 404, executed before
Attorney Xavier Ibañez,  Notary Public No. 1 in Tecate, Baja California,
recorded in the Public Registry of Property and Commerce under log entry number
5,554,560 on October 3rd, 2007 of the Commerce Section, of which a certified
copy is attached herein as Exhibit “A” and made a part hereof

Pursuant to the above, the parties agree as follows:

C L A U S E S:

FIRST: EXTENSION OF THE LEASE TERM.

According to Clause III, letter D (“Option to Extend”) of the Lease Agreement,
LESSOR and LESSEE agree to exercise the right to the first option to extend the
Term of the Lease Agreement for a new term of five (5) years binding on the
parties;, consequently, the new Term will commence on December 1st, 2012 and end
on November 30th, 2017.

LESSEE shall  have  the right to request the extension of the Term of the Lease
Agreement for two (2) additional periods, each consisting of a minimum of
five  (5) years, by giving written notice to LESSOR not less than one hundred
and eighty (180) calendar days prior to the expiration of the extended term, so
long as LESSEE is not then in default in payment of rent or of any other
obligation provided by the Lease Agreement or its amendments, in which case the
parties shall be able to negotiate the general terms and conditions that shall
regulate such extension

The parties hereby agree that if there is a lack of timely and formal notice to
exercise the option referred to in the preceding paragraph, it is understood
that LESSEE does not intend to extend the Lease Term and consequently, LESSEE
shall proceed to leave the Leased Property without LESSOR having to make demand
and with no further proceeding other than that herein contained in this
agreement. The same procedure shall apply if the parties have not come to an
agreement about the terms to govern the extended term  and if they have not
executed the corresponding amendment agreement at least forty five (45) calendar
days prior to the commencement of the extended term.

 

 

 

--------------------------------------------------------------------------------



 

SEGUNDA: RENTA.

A partir del 1ero. de Diciembre del 2012 el ARRENDATARIO pagará al ARRENDADOR
por concepto de renta dela Propiedad Arrendada la cantidad de US $0.405 Dólares
(cero punto cuatrocientos cinco Dólares, moneda de curso legal en los Estados
Unidos de América) por pie cuadrado mensuales, lo que sumará un total
de  US$  19,922.89 Dólares (Diecinueve mil novecientos veintidós Dólares 89/100,
moneda de curso legal en los Estados Unidos de América), más el once por ciento
(11%) de Impuesto al Valor Agregado (o el que resulte aplicable al momento de
pago), los cuales deberán ser pagados por adelantado al ARRENDADOR en el
domicilio de este último, durante los primeros cinco días de cada mes.

Dicha renta será ajustada anualmente para reflejar el Índice de Precios al
Consumidor para el área de Los Angeles-Riverside-Orange County, con un máximo
topado del tres punto cinco por ciento (3.5%), como se acordó en el Contrato de
Arrendamiento  

Si dicha renta no se pagare dentro de los cinco (5) días de cualquiera de los
meses, se considerará en mora y se cargará un interés moratorio a razón del 10%
mensual, pagaderos en moneda de los Estados Unidos de América.

La renta mensual para cada año de Arrendamiento del Término de Prórroga aquí
extendido,  será igual a la renta mensual del Año de Arrendamiento inmediato
anterior, más uncantidad que es igual al producto de :

a) La renta mensual pagada por el ARRENDATARIO durante el año de arrendamiento
inmediato anterior, multiplicada por:

b) El incremento porcentual en el Índice (según quedó definido) durante el año
de arrendamiento inmediato anterior.

En ningún caso la renta mensual para cualquier año de arrendamiento del Término
de Prórroga aquí acordada será reducida  en una cantidad menor a la renta
mensual del año de arrendamiento inmediato anterior.

 



SECOND: RENT

On and after December 1st. 2012 LESSEE shall pay to LESSOR as rent for the
Leased Property the amount of US $0.405 Dollars (zero point four hundred and
five Dollars, legal currency of the United States of America) per square foot
monthly, which shall total the amount of US$ 19,922.89 Dollars (Nineteen
thousand nine hundred and twenty two dollars 89/100, Legal currency of the
United States of America), plus eleven percent (11%) of Value Added Tax (IVA by
its Spanish acronym) or the corresponding Value Added Tax at the moment of
payment, payable in advance to LESSOR at the address of LESSOR, during the first
five days of each month.  

Such fee shall be adjusted annually to reflect the Los Angeles – Riverside –
Orange County Consumer Price Index, with a maximum cap of three point five
percent (3.5%) as agreed in the Lease Agreement.

If such rent is not paid within the five (5) days after the first day of any
given month, it shall be considered delinquent and late penalty fees will be
applied at the monthly rate of 10% per month, payable in United States Currency.

The monthly rent for each Lease Year for this extended term shall be equal to
the monthly rent for the immediately preceding Lease Year, plus an amount which
is equal to the product of:

a) The monthly rent paid by LESSEE during the immediately preceding Lease Year,
multiplied by:

b) The percentage increase in the Index (as hereinabove defined) during the
immediately preceding Lease Year.

In no event shall the monthly rent for any Lease Year of this Extended Term be
decreased below the monthly rent of the previous year.

 

 

--------------------------------------------------------------------------------



 

TERCERA: CUOTA DE MANTENIMIENTO

A partir del 1ero. de Diciembre del 2012 el ARRENDATARIO pagará al ARRENDADOR
por concepto de Cuota de Mantenimiento de la Propiedad Arrendada la cantidad de
US$ 0.02 Dólares (cero punto cero dos Dólares, moneda de curso legal en los
Estados Unidos de América) por pie cuadrado mensuales, lo que sumará un total
de  US$  983.85Dólares (novecientos treinta y ocho Dólares 85/100, moneda de
curso legal en los Estados Unidos de América), más el once por ciento (11%) de
Impuesto al Valor Agregado (o lo que resulte aplicable al momento de pago), los
cuales deberán ser pagados por adelantado al ARRENDADOR en el domicilio de este
último, durante los primeros cinco días de cada mes.

Dicha cuota será ajustada anualmente para reflejar el Índice de Precios al
Consumidor para el área de Los Angeles-Riverside-Orange County, con un máximo
topado del tres punto cinco por ciento (3.5%), como se acordó en el Contrato de
Arrendamiento.  

Si dicha cuota no se pagare dentro de los cinco (5) días de cualquiera de los
meses, se considerara en mora y se cargara un interés moratorio a razón del 10%
mensual, pagaderos en moneda de los Estados Unidos de América.

CUARTA: El GARANTE en este acto, reconoce y declara que su Garantía anexa y
descrita en el Anexo H  del Contrato de Arrendamiento, se mantiene vigente y
efectiva, y es aplicable y extensiva al Contrato de Arrendamiento como se
modificó, por este Primer Convenio Modificatorio.

QUINTA: Todos los otros términos y condiciones del Contrato de Arrendamiento,
incluyendo los términos de Renta, garantía y todas las demás estipulaciones
contenidas ahí, se mantendrán y continuarán vigentes y válidos como se describen
en dicho Contrato de Arrendamiento, incluyendo el Convenio Modificatorio aquí
contenido. De conformidad con lo anterior, las partes aquí acuerdan que este
Primer Convenio Modificatorio deberá modificar únicamente las provisiones aquí
descritas; todas las demás provisiones deberán mantenerse vigentes y sin
cambios, por lo que en este instrumento no existe novación. El Contrato de
Arrendamiento previamente ejecutado por las partes el 08 de Octubre de 2007
deberá regular cualquier cuestión relativa al Arrendamiento, que no se
encuentren específicamente señaladas en el presente, incluyendo la Propiedad
Arrendada originales arriba descritas.

 



THIRD: MAINTENANCE FEE

On and after December 1st 2012 LESSEE shall pay to LESSOR as a Maintenance Fee
for the Leased Property the amount of US $0.02 Dollars (zero point zero two
Dollars, legal currency of the United States of America) per square foot
monthly, which shall total the amount of US $983.85  (Nine hundred and eighty
three Dollars 85/100, Legal currency of the United States of America), plus
eleven percent (11%) of Value Added Tax (IVA by its Spanish acronym) or the
corresponding Value Added Tax at the moment of payment, payable in advance to
LESSOR at the address of LESSOR, during the first five days of each month.  

Such fee shall be adjusted annually to reflect the Los Angeles – Riverside –
Orange County Consumer Price Index, with a maximum cap of three point five
percent (3.5%)  as agreed in the Lease Agreement.

If such fee is not paid within the five (5) days after the first day of any
given month, it shall be considered delinquent and late penalty fees will be
applied at the monthly rate of 10% per month, payable in United States Currency.

FOURTH: GUARANTOR hereby acknowledges and declares that its Guaranty attached
and described in Exhibit H of the Lease Agreement, remains in full force and
effect and applies and extends to the Lease Agreement as amended by this First
Amendment Agreement.

FIFTH: All other terms and conditions of the Lease Agreement, including but not
limited to the Rent terms, guaranty and all stipulations contained therein will
remain and continue in full force and effect as contained in such Lease
Agreement, including the amendment contained hereunder.  In accordance with the
foregoing, the parties hereby agree that this First Amendment Agreement shall
modify only the provisions herein described; all other provisions shall remain
valid and unchanged, and as a consequence, this document shall not be deemed to
cause a novation. The Lease Agreement previously executed by the parties on
October 8th, 2007 shall govern any matter related to the Lease, which is not
specifically addressed herein, including the original Leased Property described
above.

 

 

--------------------------------------------------------------------------------



 

SEXTA:Este documento se refiere al Contrato de Arrendamiento y a su Primer
Convenio Modificatorio, y forma parte de los mismos como un solo documento;
conteniendo estos las condiciones y promesas realizados entre las partes, y no
deberán ser modificados verbalmente o de ninguna otra manera más que en un
contrato por escrito firmado por los representantes autorizados de las partes.  

SÉPTIMA: Las partes aquí acuerdan que todo lo relativo a la interpretación y
cumplimiento de este Contrato y del Contrato de Arrendamiento, se someten
expresamente a la ley y a la jurisdicción de los Juzgados Civiles de la Ciudad
de Mexicali, Baja California, renunciando expresamente cualquier otra
jurisdicción que pudiera ser aplicable por razón del domicilio presente o futuro
o cualquier otro.

EN PRESENCIA DE LOS TESTIGOS, este documento es firmado por duplicado en la
Ciudad de Tijuana, Baja California, en este día

 

 

EL ARRENDADOR:

INDUSTRIAS ASOCIADAS

MAQUILADORAS, S.A. DE C.V.

 

 

 

 

 

C.P. Eduardo Mendoza Larios

Representante Legal

EL ARRENDATARIO:

ESTERLINE MEXICO, S. DE R.L. DE C.V

 

 

 

 

Sr. Hugo Rubio Jr.

Representante Legal  

El Garante tiene conocimiento y acepta los términos fijados en este Primer
Convenio Modificatorio tal como se describe en la Cláusula Quinta

 



SIXTH: This document refers to the Lease Agreement and its First Amendment
Agreement, and forms a part of such agreements as one whole document; they
contain the conditions and promises made between the parties, and may not be
modified orally or in any manner other than by a written agreement signed by the
authorized representatives of the parties.

SEVENTH: The parties hereunder agree that the interpretation and compliance of
this Agreement and the Lease Agreement shall be governed by the law of, and
submitted to the jurisdiction of, the Civil Courts of the City of Mexicali,
State of Baja California, expressly waiving any other jurisdiction which might
be applicable by reason of the present or future domicile or for any other
reason.

IN WITNESS WHEREOF this document is signed in duplicate in this City of Tijuana,
Baja California, on this

 

 

LESSOR:

INDUSTRIAS ASOCIADAS

MAQUILADORAS, S.A. DE C.V.

 

 

 

 

 

C.P. Eduardo Mendoza Larios

Legal Representative

LESSEE:

ESTERLINE MEXICO, S. DE R.L. DE C.V

 

 

 

 

Sr. Hugo Rubio Jr.

Legal Representative

Guarantor acknowledges and accepts the terms set forth in this First Amendment
Agreement as described in the Fifth Clause.

 

 

 

--------------------------------------------------------------------------------



 

GARANTE:

Esterline Technologies Corporation

 

 

 

 

Albert Scott Yost

Vice-Presidente de Grupo

 

 

 

Fecha:

 

 

 

 

 

 

T E S T I G O S:

 

 

 

 

Sr. Carlos Uribe

IAMSA

 

 

 

 

Sr. Alberto Osuna

Esterline Advanced Sensors Mexico S. de R.L. de C.V.

 

 

GUARANTOR:

Esterline Technologies Corporation

 

 

 

 

Albert Scott Yost

Group Vice President

 

 

 

Date:

 

 

 

 

 

 

W I T N E S S E S:

 

 

 

 

Mr. Carlos Uribe

IAMSA

 

 

 

 

Mr. Alberto Osuna

Esterline Advanced Sensors Mexico S. de R.L. de C.V.

 

 